EXHIBIT (17 (b) (ii) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions  Despite an extremely volatile year, emerging markets generated strong positive performance, as measured by the MSCI Emerging Markets Index (the Index ),which recorded a return of 64.13% for the 12 months ending October 31, 2009. 1 As the period began late last fall, global equities were already in the midst of a dramatic decline, dragged lower by the failure or near-collapse of several major financial institutions struggling under the enormous weight of troubled assets. On the verge of illiquidity, the credit markets virtually ceased operating, worldwide economic activity ground to a near standstill, and anxious equity investors stayed on the sidelines. At the beginning of the second quarter, however, equity markets began a rally in response to indications that the concerted global effort by world banks to alleviate the credit crisis and stimulate economic growth was succeeding. The volatile period finished on a decidedly positive note, with many market indexes for European, U.S. and Asian equities posting solid annual gains.  Against this backdrop, emerging markets fared very well, with some economies proving more resilient to the financial crisis and global recession than anticipated. Equity indexes tracking the performance of emerging markets widely outperformed the 27.71% return of foreign developed markets, as measured by the MSCI Europe, Australasia and Far East Index.  Top performers in the Index on an absolute-return basis for the year ending October 31, 2009, included Indonesia (+126%), Peru (+117%), Russia (+110%), Colombia (+94%), Brazil (+92%) and China (+83%). The Indexs nearly 20% weighting in China made the most significant contribution to returns, followed by a 15% allocation to Brazil. By contrast, countries such as Pakistan (-44%) and Jordan (-25%) did not fare as well. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Management Discussion  For the year ending October 31, 2009, the Fund recorded a double-digit return, although it under-performed the Index, its primary benchmark, and the S&P/IFCI Emerging Markets Index, its secondary benchmark. Looking at individual countries, China and Brazil had strong positive returns but the Funds underweight in both countries detracted from performance relative to the Index. Fund holdings in Nigeria and United Arab Emirates also were a drag on relative performance, as was the Funds exposure to Qatar, Jordan, Kuwait, Ghana and Saudi Arabia. Russia and Indonesia were among the top contributors to the Funds return, as the Fund was significantly overweighted in both countries versus the Index. An overweight to Argentina, as well as underweightings in Taiwan and Korea, also added to performance.  With any multicountry portfolio, country selection and weighting have the largest effect on the risk and return experience of the Funds strategy. Our research into emerging countries has resulted in some important observations. Individually, emerging markets can be volatile, but they also exhibit relatively low correlations among each other and developed markets. We believe that due to this tendency to move relatively Total Return Performance 10/31/08  10/31/09 Class A 2 51.81% Class C 2 50.69 Class I 2 52.15 MSCI Emerging Markets Index 1 64.13 S&P/IFCI Emerging Markets Index 1 65.33 Lipper Emerging Markets Funds Average 1 56.55 See page 3 for more performance information. 1 It is not possible to invest directly in an Index or a Lipper Classification. The Indices total returns do not reflect commissions or expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. MSCI Index returns reflect dividends net of any applicable foreign withholding taxes. The Lipper total return is the average total return, at net asset value, of the funds that are in the same Lipper Classification as the Fund. 2 These returns do not include the 5.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charge (CDSC) for Class C shares. If sales charges were deducted, the returns would be lower. Class I shares are offered to certain investors at net asset value. Absent expense limitations by the adviser, the sub-adviser and the administrator, the returns would be lower. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. 1 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE independently, a structured portfolio that balances exposure to a broad array of emerging market countries can substantially reduce volatility compared to the level found in individual countries or more traditionally concentrated active strategies. While during the depths of the global financial crisis, there was a phenomenon where cross-country correlations rose and markets behaved more similarly than usual. However, they reverted to the historic norm of moving independent of each other as markets recovered throughout the year. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. Portfolio Composition 1 As a percentage of the Funds total common stocks as of 10/31/09. 2 As a percentage of the Funds net assets as of 10/31/09. Excludes cash equivalents. 2 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FUND PERFORMANCE The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class A of the Fund with that of the MSCI Emerging Markets Index and the S&P/IFCI Emerging Markets Index, each an unmanaged index of common stocks traded in emerging markets and available to foreign investors. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class A, the MSCI Emerging Markets Index and the S&P/IFCI Emerging Markets Index. Class A total returns are presented at net asset value and maximum public offering price. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. * Source: Lipper, Bloomberg. Class A of the Fund commenced invest- ment operations on 6/30/06. A $10,000 hypothetical investment at net asset value in Class C shares and Class I shares on 6/30/06 (inception date) would have been valued at $12,398 and $12,814, respectively, on 10/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect commissions or expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Performance 1 Class A Class C Class I Share Class Symbol EAEMX ECEMX EIEMX Average Annual Total Returns (at net asset value) One Year 51.81% 50.69% 52.15% Life of Fund  7.48 6.65 7.71 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 43.01% 49.69% 52.15% Life of Fund  5.59 6.65 7.71  Inception Dates For All Share Classes: 6/30/06 1 Average Annual Total Returns do not include the 5.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charge (CDSC) for Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 5.75% sales charge and, for Class C, reflect a 1% CDSC for the first year. Class A and Class I shares are subject to a 1% redemption fee if redeemed or exchanged within 90 days of settlement of purchase. Class I shares are offered to certain investors at net asset value. Absent expense limitations by the adviser, the sub-adviser and the administrator, the returns would be lower. Total Annual Operating Expenses 2 Class A Class C Class I Gross Expense Ratio 1.72% 2.47% 1.48% Net Expense Ratio 1.62 2.37 1.37 2 Source: Prospectus dated 3/1/09. Net expense ratio reflects a contractual expense limitation that continues through February 28, 2010. Thereafter, the expense limitation may be changed or terminated at any time. Without this expense limitation, expenses would be higher. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 3 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FUND EXPENSES Example: As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 1, 2009  October 31, 2009). Actual Expenses: The first section of the table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Structured Emerging Markets Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (5/1/09) (10/31/09) (5/1/09  10/31/09) Actual Class A $1,000.00 $1,416.90 $9.75** Class C $1,000.00 $1,409.90 $14.27** Class I $1,000.00 $1,417.50 $8.23** Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,017.10 $8.13** Class C $1,000.00 $1,013.40 $11.93** Class I $1,000.00 $1,018.40 $6.87** * Expenses are equal to the Funds annualized expense ratio of 1.60% for Class A shares, 2.35% for Class C shares and 1.35% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on April 30, 2009. ** Absent an expense limitation by affiliates, the expenses would be higher. 4 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS Common Stocks  97.3% Security Shares Value Argentina  0.8% Banco Macro SA, Class B ADR 46,050 $ 1,346,042 BBVA Banco Frances SA ADR 28,788 182,228 Cresud SA ADR 98,500 1,213,520 Grupo Financiero Galicia SA, Class B ADR 88,700 514,460 IRSA Inversiones y Representaciones SA GDR 14,500 125,280 MercadoLibre, Inc. 41,600 1,488,864 Petrobras Energia SA ADR 67,925 1,163,555 Telecom Argentina SA, Class B ADR 119,360 2,017,184 $ 8,051,133 Botswana  0.7% Barclays Bank of Botswana 723,650 $ 708,665 Botswana Insurance Holdings Ltd. 326,490 400,194 First National Bank of Botswana 4,730,800 1,875,657 Letshego 173,200 349,139 Sechaba Breweries Ltd. 1,113,200 2,172,660 Standard Chartered Bank 531,120 1,251,744 $ 6,758,059 Brazil  6.1% AES Tiete SA, PFC Shares 32,900 $ 370,723 All America Latina Logistica SA 103,500 763,207 American Banknote SA 4,700 46,957 Anhanguera Educacional Participacoes SA 4,800 66,349 B2W Companhia Global do Varejo 16,970 491,298 Banco Bradesco SA, PFC Shares 149,150 2,926,103 Banco do Brasil SA 53,300 853,538 Banco Nossa Caixa SA 7,500 268,307 BM&F Bovespa SA 90,251 584,049 BR Malls Participacoes SA 22,000 243,529 Bradespar SA, PFC Shares 31,500 651,780 Brasil Telecom Participacoes SA 7,100 130,949 Brasil Telecom Participacoes SA, PFC Shares 36,500 367,362 Brasil Telecom SA, PFC Shares 26,600 226,348 Braskem SA, PFC Shares 11,460 76,114 BRF-Brasil Foods SA 59,120 1,433,029 Centrais Eletricas Brasileiras SA, Class B, PFC Shares 73,400 937,500 Cia Brasileira de Distribuicao Grupo Pao de Acucar, PFC Shares 29,782 901,102 Cia Brasileira de Distribuicao Grupo Pao de Acucar, Class B, PFC Shares 1,387 41,966 Cia de Bebidas das Americas, PFC Shares 33,758 3,061,139 Cia de Companhia de Concessoes Rodoviarias (CCR) 22,000 434,605 Cia de Saneamento Basico do Estado de Sao Paulo 28,220 536,654 Security Shares Value Brazil (continued) Cia de Saneamento de Minas Gerais-Copasa MG 3,900 $ 69,627 Cia de Transmissao de Energia Eletrica Paulista, PFC Shares 8,890 245,212 Cia Energetica de Minas Gerais, PFC Shares 55,504 866,777 Cia Energetica de Sao Paulo, PFC Shares 17,500 204,643 Cia Paranaense de Energia-Copel, PFC Shares 10,100 175,729 Cia Siderurgica Nacional SA (CSN) 31,600 1,045,799 Contax Participacoes SA, PFC Shares 1,910 85,655 Cosan SA Industria e Comercio 40,000 421,208 CPFL Energia SA 20,600 355,495 Cyrela Brazil Realty SA 46,000 587,534 Diagnosticos da America SA 3,800 94,051 Duratex SA 39,187 269,166 EDP-Energias do Brasil SA 17,900 289,595 Eletropaulo Metropolitana SA, Class B, PFC Shares 11,280 210,988 Empresa Brasileira de Aeronautica SA 105,700 536,420 Estacio Participacoes SA 13,900 181,483 Fertilizantes Fosfatados SA, PFC Shares 25,300 240,132 Gafisa SA 9,300 138,001 Gerdau SA 5,000 57,249 Gerdau SA, PFC Shares 73,200 1,092,847 GVT Holding SA 22,900 655,177 Investimentos Itau SA, PFC Shares 335,395 1,905,826 Itau Unibanco Holding SA, PFC Shares 212,022 4,031,981 Itausa-Investimentos Itau SA 12,545 85,456 JBS SA 73,400 407,083 LLX Logistica SA 90,000 356,608 Localiza Rent a Car SA 38,100 400,119 Lojas Americanas SA, PFC Shares 58,370 384,362 Lojas Renner SA 17,700 311,478 Lupatech SA 21,200 326,857 M Dias Branco SA 4,300 92,708 Marfrig Frigorificos e Comercio de Alimentos SA 48,500 556,968 Medial Saude SA 12,200 99,035 Metalurgica Gerdau SA, PFC Shares 19,200 348,774 MRV Engenharia e Participacoes SA 18,800 349,832 Natura Cosmeticos SA 15,100 270,439 Net Servicos de Comunicacao SA, PFC Shares 42,836 534,964 PDG Realty SA Empreendimentos e Participacoes 10,600 89,657 Petroleo Brasileiro SA 56,800 1,305,858 Petroleo Brasileiro SA, PFC Shares 424,800 8,449,700 Randon Participacoes SA, PFC Shares 21,200 161,262 Redecard SA 58,200 863,947 Rossi Residencial SA 39,800 266,373 Souza Cruz SA 14,600 515,509 Suzano Papel e Celulose SA 29,300 254,479 Tam SA, PFC Shares 14,800 212,137 Tele Norte Leste Participacoes SA 3,700 85,065 See notes to financial statements 5 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Brazil (continued) Tele Norte Leste Participacoes SA, PFC Shares 56,900 $ 1,088,516 Telemar Norte Leste SA, PFC Shares 3,500 110,309 Telesp-Telecomunicacoes de Sao Paulo SA, PFC Shares 9,600 238,147 Terna Participacoes SA 5,000 104,167 Tim Participacoes SA, PFC Shares 156,500 368,685 Totvs SA 3,298 179,709 Tractebel Energia SA 21,600 256,267 Ultrapar Participacoes SA, PFC Shares 15,746 683,971 Usinas Siderurgicas de Minas Gerais SA, PFC Shares 30,525 797,088 Vale SA 47,300 1,202,906 Vale SA, PFC Shares 276,740 6,197,430 Vivo Participacoes SA, PFC Shares 23,675 580,586 Votorantim Celulose e Papel SA 2,457 33,892 Weg SA 92,300 911,683 $ 58,655,229 Bulgaria  0.4% Bulgarian American Credit Bank JSCO 5,700 $ 76,784 CB First Investment Bank AD 235,000 493,051 Central Cooperative Bank AD 227,900 251,947 Chimimport AD 329,922 620,163 Corporate Commercial Bank AD 10,400 469,778 Doverie Holding AD 13,760 40,017 MonBat AD 60,235 317,357 Petrol AD 102,500 357,142 Sopharma AD 354,600 1,069,101 Vivacom 44,690 103,423 $ 3,798,763 Chile  3.1% Administradora de Fondos de Pensiones Provida SA 44,300 $ 115,558 AES Gener SA 1,010,500 428,218 Almendral SA 2,512,600 242,529 Antarchile SA, Series A 38,340 660,723 Banco de Chile 13,030,222 1,030,736 Banco de Chile ADR 2,580 119,970 Banco de Credito e Inversiones 39,113 1,135,194 Banco Santander Chile SA 35,182,310 1,789,099 Banmedica SA 76,180 80,492 Cap SA 32,412 842,425 Cencosud SA 561,531 1,729,171 Cia Cervecerias Unidas SA 82,290 580,424 Cia General de Electricidad SA 61,050 384,617 Cia SudAmericana de Vapores SA 350,331 288,341 Colbun SA 3,335,910 785,364 Corpbanca SA 58,054,570 393,627 Security Shares Value Chile (continued) Embotelladora Andina SA, Class B, PFC Shares 170,541 $ 523,234 Empresa Nacional de Electricidad SA 1,229,463 1,889,522 Empresas CMPC SA 41,146 1,472,406 Empresas Copec SA 203,576 2,739,946 Empresas La Polar SA 156,400 792,383 Enersis SA 5,325,221 1,891,584 ENTEL SA 51,500 684,791 Grupo Security SA 1,212,785 338,059 Invercap SA 19,700 163,255 Inversiones Aguas Metropolitanas SA 306,600 362,065 Lan Airlines SA 65,195 874,506 Madeco SA 5,047,652 327,986 Masisa SA 444,800 65,771 Minera Valparaiso SA 12,324 371,380 Parque Arauco SA 452,000 468,302 Quinenco SA 162,900 322,149 Ripley Corp. SA 264,000 200,380 S.A.C.I. Falabella SA 506,600 2,431,814 Salfacorp SA 170,000 294,887 Sigdo Koppers SA 176,300 154,402 SM-Chile SA, Class B 2,424,500 279,917 Sociedad de Inversiones Oro Blanco SA 13,300,000 192,881 Sociedad de Inversiones Pampa Calichera SA, Class A 244,730 384,875 Sociedad Quimica y Minera de Chile SA, Series B 38,540 1,415,444 Sonda SA 381,500 525,959 Vina Concha y Toro SA 255,010 540,326 $ 30,314,712 China  6.4% Agile Property Holdings, Ltd. 200,000 $ 255,481 Air China, Ltd., Class H 520,000 281,478 Alibaba.com Ltd. 161,000 371,757 Aluminum Corp. of China Ltd., Class H 402,000 437,928 American Oriental Bioengineering, Inc. 21,600 85,536 Angang Steel Co., Ltd., Class H 214,000 395,546 Anhui Conch Cement Co., Ltd., Class H 58,000 375,280 Baidu, Inc. ADR 3,870 1,462,550 Bank of China, Ltd., Class H 4,177,000 2,401,877 Bank of Communications, Ltd., Class H 381,000 456,036 Beijing Capital International Airport Co., Ltd., Class H 310,000 208,472 Beijing Enterprises Holdings, Ltd. 69,000 411,269 BOC Hong Kong Holdings, Ltd. 127,500 292,846 BYD Co., Ltd., Class H 74,200 680,261 BYD Electronic Co., Ltd. 415,000 386,367 Chaoda Modern Agriculture Holdings, Ltd. 269,958 208,582 China Agri-Industries Holdings, Ltd. 453,000 433,929 See notes to financial statements 6 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value China (continued) China Bluechemical, Ltd., Class H 468,000 $ 248,403 China CITIC Bank, Class H 239,000 178,300 China Coal Energy Co., Class H 311,000 430,340 China Communication Services Corp., Ltd., Class H 378,000 196,498 China Communications Construction Co., Ltd., Class H 481,000 517,719 China Construction Bank, Class H 2,449,000 2,111,360 China COSCO Holdings Co., Ltd., Class H 220,975 272,076 China Dongxiang Group Co. 634,000 387,365 China Everbright International, Ltd. 171,000 78,076 China Everbright, Ltd. 100,000 236,244 China Green (Holdings), Ltd. 72,000 63,163 China International Marine Containers Co., Ltd., Class B 146,472 146,066 China Life Insurance Co., Ltd., Class H 545,000 2,502,391 China Medical Technologies, Inc. ADR 9,700 152,290 China Mengniu Dairy Co., Ltd. 297,000 830,270 China Merchants Bank Co., Ltd., Class H 533,650 1,365,259 China Merchants Holdings International Co., Ltd. 154,000 492,127 China Mobile, Ltd. 620,000 5,812,141 China National Building Material Co., Ltd., Class H 122,000 262,554 China National Materials Co., Ltd., Class H 180,000 142,645 China Oilfield Services, Ltd., Class H 110,000 118,857 China Overseas Land & Investment, Ltd. 230,160 496,204 China Petroleum & Chemical Corp., Class H 1,367,000 1,155,874 China Pharmaceutical Group, Ltd. 524,000 294,162 China Railway Construction Corp., Class H 171,000 226,231 China Railway Group, Ltd., Class H 738,000 580,065 China Resources Enterprise, Ltd. 202,000 677,814 China Resources Land, Ltd. 124,000 299,018 China Resources Power Holdings Co., Ltd. 237,600 493,428 China Shenhua Energy Co., Ltd., Class H 259,500 1,162,512 China Shipping Container Lines Co., Ltd., Class H 568,000 203,274 China Shipping Development Co., Ltd., Class H 74,000 104,609 China Southern Airlines Co., Ltd., Class H 234,000 68,360 China Taiping Insurance Holdings Co., Ltd. 101,000 353,400 China Telecom Corp., Ltd., Class H 2,000,000 883,954 China Travel International Investment Hong Kong, Ltd. 468,000 95,535 China Unicom, Ltd. 690,372 876,077 China Vanke Co., Ltd., Class B 445,120 550,567 China Yurun Food Group, Ltd. 214,000 438,737 China Zhongwang Holdings, Ltd. 464,000 435,578 Chongqing Changan Automobile Co., Ltd., Class B 212,136 157,722 Citic Pacific, Ltd. 205,000 527,002 CNOOC, Ltd. 1,411,000 2,092,066 Cnpc Hong Kong, Ltd. 200,000 209,105 Cosco Pacific, Ltd. 198,000 274,011 Country Garden Holdings Co. 626,000 240,021 Security Shares Value China (continued) Ctrip.com International, Ltd. ADR 9,000 $ 481,860 Datang International Power Generation Co., Ltd., Class H 396,000 185,048 Dazhong Transportation Group Co., Ltd., Class B 84,750 59,014 Denway Motors, Ltd. 984,000 471,010 Dongfeng Motor Corp., Class H 664,000 790,289 Fibrechem Technologies, Ltd. 100,200 0 Focus Media Holding, Ltd. ADR 33,500 403,340 FU JI Food & Catering Services 83,000 0 Global Bio-chem Technology Group Co., Ltd. 1,000,000 244,675 Golden Eagle Retail Group, Ltd. 168,000 288,947 Guangdong Investment, Ltd. 352,000 185,749 Guangzhou R&F Properties Co., Ltd., Class H 162,400 304,310 Harbin Power Equipment Co., Ltd., Class H 248,000 230,377 Hengdeli Holdings, Ltd. 210,000 68,377 Huaneng Power International, Inc., Class H 512,000 326,180 Industrial & Commercial Bank of China, Ltd., Class H 3,378,000 2,687,587 Inner Mongolia Eerduosi Cashmere Products Co., Ltd., Class B 110,000 78,042 Inner Mongolia Yitai Coal Co., Ltd., Class B 49,800 319,282 Jiangsu Expressway Co., Ltd., Class H 360,000 319,227 Jiangxi Copper Co., Ltd., Class H 174,000 394,239 Kingboard Chemical Holdings, Ltd. 48,500 195,208 Konka Group Co., Ltd., Class B 303,800 118,327 Lenovo Group, Ltd. 512,000 287,664 Li Ning Co., Ltd. 192,500 523,490 Maanshan Iron & Steel Co., Ltd., Class H 166,000 99,930 Mindray Medical International, Ltd. ADR 10,300 316,519 NetEase.com, Inc. ADR 14,300 552,266 New Oriental Education & Technology Group, Inc. ADR 7,400 516,816 Nine Dragons Paper Holdings, Ltd. 181,000 257,900 Parkson Retail Group, Ltd. 345,000 558,542 PetroChina Co., Ltd., Class H 1,856,000 2,233,287 PICC Property & Casualty Co., Ltd., Class H 360,000 265,616 Ping An Insurance (Group) Co. of China, Ltd., Class H 82,000 718,122 Poly (Hong Kong) Investment, Ltd. 93,000 106,413 Ports Design, Ltd. 39,500 106,197 Shanda Interactive Entertainment, Ltd. ADR 5,800 253,344 Shandong Chenming Paper Holdings, Ltd., Class H 79,800 55,639 Shandong Weigao Group Medical Polymer Co., Ltd., Class H 124,000 435,097 Shanghai Electric Group Co., Ltd., Class H 640,000 300,562 Shanghai Friendship Group, Inc. Co., Class B 48,620 58,007 Shanghai Industrial Holdings, Ltd. 53,000 248,980 Shanghai Jin Jiang International Hotels Group Co., Ltd., Class H 404,000 123,322 Shanghai Zhenhua Heavy Industry Co., Ltd., Class B 224,250 186,028 See notes to financial statements 7 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value China (continued) Shimao Property Holdings, Ltd. 49,000 $ 91,145 SINA Corp. 4,500 168,255 Sino-Ocean Land Holdings, Ltd. 195,000 189,391 Sinopec Shanghai Petrochemical Co., Ltd., Class H 254,000 101,799 Sinotrans Shipping, Ltd. 512,000 229,939 Sinotruk Hong Kong, Ltd. 55,500 65,992 Sohu.com, Inc. 5,300 294,680 Suntech Power Holdings Co., Ltd. ADR 27,000 342,090 Tencent Holdings, Ltd. 79,600 1,386,041 Tingyi (Cayman Islands) Holding Corp. 334,000 745,233 Tsingtao Brewery Co., Ltd., Class H 76,000 308,769 Want Want China Holdings, Ltd. 1,231,000 723,221 Wumart Stores, Inc., Class H 55,000 93,409 Yangzijiang Shipbuilding Holdings, Ltd. 355,000 248,495 Yantai Changyu Pioneer Wine Co., Ltd., Class B 50,200 369,021 Yanzhou Coal Mining Co., Ltd., Class H 260,000 401,950 Zhejiang Expressway Co., Ltd., Class H 210,000 178,879 Zijin Mining Group Co., Ltd., Class H 352,000 340,714 ZTE Corp., Class H 115,752 643,610 $ 61,862,127 Colombia  0.7% Almacenes Exito SA 102,500 $ 796,226 Banco de Bogota 3,600 57,586 Bancolombia SA ADR, PFC Shares 28,700 1,135,946 Cementos Argos SA 22,360 111,772 Cia Colombiana de Inversiones SA 21,337 517,293 Cia de Cemento Argos SA 72,900 553,173 Corporacion Financiera Colombiana SA 11,604 128,772 Ecopetrol SA 799,340 1,018,904 Empresa de Telecommunicaciones de Bogota SA 647,380 312,283 Grupo Aval Acciones y Valores SA 215,300 79,534 Grupo de Inversiones Suramericana 43,700 491,502 Grupo Nacional de Chocolates SA 67,045 698,434 Interconexion Electrica SA 131,760 765,334 ISAGEN SA ESP 426,200 446,333 Proenergia Internacional 4,360 0 Promigas SA 4,360 83,691 Textiles Fabricato Tejicondor SA 4,522,600 47,475 $ 7,244,258 Croatia  0.7% Adris Grupa DD, PFC Shares 11,430 $ 604,794 Atlantska Plovidba DD 5,167 1,042,438 Dalekovod DD 4,050 320,735 Ericsson Nikola Tesla 1,100 297,965 Security Shares Value Croatia (continued) Hrvatske Telekomunikacije DD 56,585 $ 3,066,982 INA Industrija Nafte DD 2,037 689,878 Institut IGH DD 350 254,251 Koncar-Elektroindustrija DD 3,419 315,661 Podravka Prehrambena Industija DD 5,675 324,156 Privredna Banka Zagreb DD 3,177 389,374 $ 7,306,234 Czech Republic  1.9% CEZ AS 139,760 $ 6,882,362 Komercni Banka AS 23,364 4,581,696 New World Resources NV, Class A 226,200 2,023,819 Philip Morris CR AS 1,613 775,452 Telefonica 02 Czech Republic AS 98,804 2,327,929 Unipetrol AS 195,323 1,458,252 $ 18,049,510 Egypt  1.6% Alexandria Mineral Oils Co. 7,520 $ 56,781 Arab Cotton Ginning 292,800 278,316 Commercial International Bank 133,902 1,386,290 Delta Sugar Co. 19,428 90,394 Eastern Tobacco 16,004 364,182 Egypt Kuwaiti Holding Co. 274,179 649,462 Egyptian Financial & Industrial Co. 87,400 380,621 Egyptian Financial Group-Hermes Holding SAE 133,671 778,718 Egyptian for Tourism Resorts 377,250 155,103 Egyptian International Pharmaceutical Industrial Co. 23,900 160,790 Egyptian Media Production City 292,174 309,453 El Ezz Aldekhela Steel Alexa Co. 2,400 353,883 El Ezz Steel Rebars SAE 213,145 624,064 El Sewedy Cables Holding Co. 35,673 475,021 El Watany Bank of Egypt 12,400 100,052 Maridive & Oil Services SAE 119,000 518,092 Medinet Nasr for Housing 10,375 61,079 Misr Beni Suef Cement Co. 5,940 140,904 MobiNil-Egyptian Co. for Mobil Services 14,100 542,252 National Societe General Bank 38,700 197,550 Olympic Group Financial Investments 119,400 664,923 Orascom Construction Industries (OCI) 58,622 2,751,360 Orascom Telecom Holding SAE 243,990 1,627,194 Oriental Weavers Co. 31,299 189,994 Palm Hills Developments SAE 105,000 168,813 Pioneers Holding 272,000 332,980 Sidi Kerir Petrochemicals Co. 227,000 485,107 Six of October Development & Investment Co. 14,000 249,196 See notes to financial statements 8 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Egypt (continued) South Valley Cement 226,702 $ 322,747 Suez Cement Co. 10,700 66,126 Talaat Moustafa Group 389,300 515,012 Telecom Egypt 203,284 658,642 $ 15,655,101 Estonia  0.8% AS Baltika 22,505 $ 24,251 AS Merko Ehitus 105,168 819,705 AS Nordecon International 349,200 726,177 AS Norma 17,006 94,931 AS Olympic Entertainment Group 1,319,390 1,397,787 AS Tallink Group, Ltd. 4,723,752 2,615,374 AS Tallinna Kaubamaja 208,840 1,181,579 AS Tallinna Vesi 42,390 622,396 $ 7,482,200 Ghana  0.2% Aluworks Ghana, Ltd. 457,409 $ 119,807 CAL Bank, Ltd. 1,298,010 199,589 Cocoa Processing Co., Ltd. 269,722 5,656 Ghana Commercial Bank, Ltd. 1,453,841 914,525 HFC Bank Ghana, Ltd. 1,235,326 535,315 Produce Buying Co., Ltd. 582,428 72,615 Standard Chartered Bank of Ghana, Ltd. 24,700 504,962 $ 2,352,469 Hungary  2.1% EGIS Rt. 6,664 $ 702,526 Fotex Holding SE Co., Ltd. 25,100 55,867 Magyar Telekom Rt. 1,004,520 4,330,646 MOL Hungarian Oil & Gas Rt. 59,450 4,966,701 OTP Bank Rt. 232,000 6,523,716 Richter Gedeon Rt. 19,810 4,125,664 $ 20,705,120 India  6.0% ABB, Ltd. 5,400 $ 87,005 ACC, Ltd. 20,570 323,580 Aditya Birla Nuvo, Ltd. 3,402 56,858 Areva T&D India, Ltd. 34,500 203,095 Asian Paints, Ltd. 8,730 302,146 Axis Bank, Ltd. 28,600 542,785 Bajaj Auto, Ltd. 13,280 389,841 Bajaj Hindusthan, Ltd. 40,000 163,167 Security Shares Value India (continued) Bajaj Holdings & Investment, Ltd. 5,130 $ 52,717 Bank of Baroda 9,660 103,358 Bank of India 64,300 448,956 Bharat Forge, Ltd. 19,650 101,639 Bharat Heavy Electricals, Ltd. 24,640 1,151,421 Bharti Airtel, Ltd. 425,860 2,629,284 Cairn India, Ltd. 79,000 435,929 Canara Bank, Ltd. 12,400 89,964 Cipla, Ltd. 95,010 565,099 Colgate-Palmolive (India), Ltd. 9,000 133,260 Container Corp. of India, Ltd. 14,760 343,763 Crompton Greaves, Ltd. 16,800 135,102 Dabur India, Ltd. 72,200 232,173 Deccan Chronicle Holdings, Ltd. 27,600 79,807 Divis Laboratories, Ltd. 7,400 82,676 DLF, Ltd. 31,200 241,815 Dr. Reddys Laboratories, Ltd. 22,620 484,213 Educomp Solutions, Ltd. 24,565 409,750 Essar Oil, Ltd. 102,130 283,570 Exide Industries, Ltd. 35,200 72,640 Gail India, Ltd. 105,050 765,417 GlaxoSmithKline Pharmaceuticals, Ltd. 4,480 148,065 Glenmark Pharmaceuticals, Ltd. 44,960 212,102 GMR Infrastructure 248,000 325,308 Grasim Industries, Ltd. 2,830 129,680 Gujarat Ambuja Cements, Ltd. 44,800 84,063 Gujarat State Petronet, Ltd. 144,200 243,776 GVK Power & Infrastructure, Ltd. 180,000 167,287 HCL Technologies, Ltd. 21,100 135,283 HDFC Bank, Ltd. 32,624 1,113,976 Hero Honda Motors, Ltd. 20,500 676,769 Hindalco Industries, Ltd. 90,810 232,708 Hindustan Unilever, Ltd. 288,600 1,705,695 Hindustan Zinc, Ltd. 6,840 129,820 Housing Development & Infrastructure, Ltd. 29,714 196,035 Housing Development Finance Corp. 44,700 2,486,953 ICICI Bank, Ltd. 125,670 2,081,089 Idea Cellular, Ltd. 273,500 297,236 IFCI, Ltd. 68,000 62,486 Indiabulls Financial Services, Ltd. 18,100 63,961 Indiabulls Real Estate, Ltd. 91,700 470,962 Indiabulls Securities, Ltd. 94,300 90,804 Indian Hotels Co., Ltd. 52,680 80,728 Indian Oil Corp., Ltd. 71,000 465,580 Infosys Technologies, Ltd. 82,600 3,850,764 Infosys Technologies, Ltd. ADR 3,800 174,800 Infrastructure Development Finance Co., Ltd. 76,600 236,543 ITC, Ltd. 276,530 1,495,974 See notes to financial statements 9 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value India (continued) IVRCL Infrastructures & Projects, Ltd. 95,800 $ 699,447 Jaiprakash Associates, Ltd. 111,200 489,233 Jindal Steel & Power, Ltd. 77,700 1,041,500 JSW Steel, Ltd. 7,600 120,200 Kotak Mahindra Bank, Ltd. 59,100 876,920 Lanco Infratech, Ltd. 13,900 141,658 Larsen & Toubro, Ltd. 36,360 1,195,456 Larsen & Toubro, Ltd. GDR 1,600 53,419 Lupin, Ltd. 3,900 102,163 Mahindra & Mahindra, Ltd. 53,480 1,028,377 Maruti Udyog, Ltd. 25,450 746,417 Motor Industries Co., Ltd. 1,130 101,760 Mphasis, Ltd. 14,800 210,347 Mundra Port & Special Economic Zone, Ltd. 29,400 310,966 Nestle India, Ltd. 9,530 518,629 Nicholas Piramal India, Ltd. 32,000 254,177 NTPC, Ltd. 305,300 1,364,441 Oil & Natural Gas Corp., Ltd. 70,470 1,682,322 Power Grid Corp. of India, Ltd. 185,700 403,664 Punj Lloyd, Ltd. 36,200 152,094 Ranbaxy Laboratories, Ltd. 28,560 233,138 Reliance Capital, Ltd. 36,835 573,493 Reliance Communications, Ltd. 230,960 848,155 Reliance Industries, Ltd. 126,419 5,103,639 Reliance Infrastructure, Ltd. 41,400 909,836 Reliance Natural Resources, Ltd. 207,800 277,872 Reliance Power, Ltd. 145,300 425,528 Satyam Computer Services, Ltd. 144,150 311,051 Sesa Goa, Ltd. 37,000 238,583 Shree Renuka Sugars, Ltd. 55,000 214,225 Siemens India, Ltd. 7,380 78,914 State Bank of India 12,000 551,199 State Bank of India GDR 9,600 876,812 Steel Authority of India, Ltd. 155,400 537,563 Sterlite Industries (India), Ltd. 49,280 796,436 Sun Pharmaceuticals Industries, Ltd. 22,200 651,334 Sun TV Network, Ltd. 12,400 81,505 Suzlon Energy, Ltd. 78,150 108,107 Tata Communications, Ltd. 31,000 251,639 Tata Consultancy Services, Ltd. 85,500 1,141,963 Tata Motors, Ltd. 21,050 248,634 Tata Power Co., Ltd. 29,990 837,650 Tata Steel, Ltd. 38,896 384,386 Tata Tea, Ltd. 11,800 214,252 Tata Teleservices Maharashtra, Ltd. 365,500 202,551 Titan Industries, Ltd. 3,300 87,389 Torrent Power, Ltd. 44,700 262,954 Unitech, Ltd. 35,100 59,518 Security Shares Value India (continued) United Spirits, Ltd. 18,500 $ 411,787 Voltas, Ltd. 39,000 131,367 Wipro, Ltd. 52,100 668,177 Zee Entertainment Enterprises, Ltd. 73,557 354,612 $ 57,836,936 Indonesia  3.0% Adaro Energy PT 6,000,000 $ 946,599 Aneka Tambang Tbk PT 2,434,000 565,643 Astra Argo Lestari Tbk PT 321,000 712,611 Astra International Tbk PT 1,254,200 4,035,133 Bakrie & Brothers Tbk PT 47,245,500 479,706 Bakrie Sumatera Plantations Tbk PT 556,500 39,586 Bank Central Asia Tbk PT 4,759,500 2,241,256 Bank Danamon Indonesia Tbk PT 2,004,803 935,253 Bank Mandiri Tbk PT 3,135,500 1,504,585 Bank Pan Indonesia Tbk PT 1,456,500 116,935 Bank Rakyat Indonesia PT 2,407,500 1,751,931 Barito Pacific Tbk PT 665,800 94,842 Berlian Laju Tanker Tbk PT 904,000 66,057 Bumi Resources Tbk PT 11,727,000 2,823,128 Energi Mega Persada Tbk PT 1,550,700 44,842 Gudang Garam Tbk PT 179,000 263,315 Indah Kiat Pulp & Paper Corp. Tbk PT 1,021,000 188,928 Indocement Tunggal Prakarsa Tbk PT 167,000 190,157 Indofood Sukses Makmur Tbk PT 2,314,000 731,314 Indosat Tbk PT 1,134,000 602,357 International Nickel Indonesia Tbk PT 1,665,500 690,199 Kalbe Farma Tbk PT 1,745,500 218,912 Lippo Karawaci Tbk PT 5,149,500 348,333 Medco Energi Internasional Tbk PT 2,095,000 585,519 Perusahaan Gas Negara PT 3,904,000 1,452,615 Perusahaan Perkebunan London Sumatra Indonesia Tbk PT 155,500 123,985 PT AKR Corporindo Tbk 861,500 100,762 PT Indo Tambangraya Megah Tbk 221,500 516,501 Semen Gresik (Persero) Tbk PT 301,000 212,718 Tambang Batubara Bukit Asam Tbk PT 404,500 630,161 Telekomunikasi Indonesia Tbk PT 2,855,000 2,458,479 Unilever Indonesia Tbk PT 711,800 744,457 United Tractors Tbk PT 1,577,000 2,417,932 $ 28,834,751 Israel  3.1% Alony Hetz Properties & Investments, Ltd. 18,100 $ 64,290 Alvarion, Ltd. 8,900 35,706 Avner Oil & Gas, Ltd. 850,000 266,867 See notes to financial statements 10 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Israel (continued) Bank Hapoalim B.M. 354,331 $ 1,293,573 Bank Leumi Le-Israel 432,508 1,689,153 Bezeq Israeli Telecommunication Corp., Ltd. 546,135 1,218,821 Cellcom Israel, Ltd. 26,200 788,358 Check Point Software Technologies, Ltd. 55,206 1,715,250 Clal Industries, Ltd. 14,400 73,463 Clal Insurance Enterprise Holdings, Ltd. 2,810 59,487 Delek Group, Ltd. 2,130 351,895 Discount Investment Corp. 16,400 385,361 Elbit Systems, Ltd. 9,950 602,831 Ezchip Semiconductor, Ltd. 6,700 80,199 Frutarom 8,107 65,755 Gazit Globe (1982), Ltd. 12,000 110,902 Gilat Satellite Networks, Ltd. 11,760 52,802 Harel Insurance Investments & Financial Services, Ltd. 11,680 552,873 Housing & Construction Holdings, Ltd. 118,000 206,684 IDB Holding Corp., Ltd. 2,900 68,193 Israel Chemicals, Ltd. 235,061 2,745,614 Israel Corp., Ltd. 1,275 876,878 Israel Discount Bank, Ltd., Series A 346,200 660,870 Isramco Negev 2, LP 3,686,000 379,057 Koor Industries, Ltd. 8,510 243,996 Makhteshim-Agan Industries, Ltd. 104,897 490,278 Mellanox Technologies, Ltd. 4,200 73,853 Menorah Mivtachim Holdings, Ltd. 6,900 79,109 Migdal Insurance & Financial, Ltd. Holdings 38,400 60,185 Mizrahi Tefahot Bank, Ltd. 61,040 496,086 Ness Technologies, Inc. 17,200 113,348 Nice Systems, Ltd. 18,423 573,274 Oil Refineries, Ltd. 162,600 89,304 Orbotech, Ltd. 20,000 186,000 Ormat Industries, Ltd. 27,300 237,985 Osem Investment, Ltd. 19,544 253,535 Partner Communications Co., Ltd. 41,300 783,083 Paz Oil Co., Ltd. 2,100 327,093 Strauss Group, Ltd. 23,300 302,011 Supersol, Ltd. 26,000 123,043 Teva Pharmaceutical Industries, Ltd. ADR 220,704 11,141,138 $ 29,918,203 Jordan  0.8% Arab Bank PLC 201,285 $ 3,790,785 Arab Potash Co., PLC 23,800 1,010,362 Bank of Jordan 11,100 35,391 Capital Bank of Jordan 185,557 361,551 Jordan Ahli Bank 14,700 31,474 Security Shares Value Jordan (continued) Jordan Petroleum Refinery 28,400 $ 292,298 Jordan Phosphate Mines 15,900 387,610 Jordan Steel 57,402 213,781 Jordan Telecom Corp. 37,600 270,897 Jordanian Electric Power Co. 113,889 603,112 Lafarge Jordan Cement 5,600 55,700 Middle East Complex for Engineering, Electric, & Heavy Industries PLC 69,800 150,469 Taameer Jordan Co. 279,605 229,122 Union Land Development 32,100 99,710 United Arab Investors 335,925 284,582 $ 7,816,844 Kazakhstan  0.3% KazMunaiGas Exploration Production GDR 123,400 $ 2,910,702 $ 2,910,702 Kenya  0.8% Athi River Mining, Ltd. 78,100 $ 99,578 Bamburi Cement Co., Ltd. 172,700 378,929 Barclays Bank of Kenya, Ltd. 716,965 427,263 East African Breweries, Ltd. 884,080 1,679,648 Equity Bank, Ltd. 5,398,700 1,032,289 KenolKobil, Ltd. 409,000 255,625 Kenya Airways, Ltd. 345,800 112,079 Kenya Commercial Bank, Ltd. 2,795,300 731,866 Kenya Electricity Generating Co., Ltd. 2,321,100 322,535 Kenya Power & Lighting, Ltd. 83,900 158,368 Mumias Sugar Co., Ltd. 856,800 78,577 Nation Media Group, Ltd. 206,200 330,526 Safaricom, Ltd. 34,362,672 1,840,258 Standard Chartered Bank Kenya, Ltd. 62,800 121,555 $ 7,569,096 Kuwait  0.9% Aerated Concrete Industries Co. 189,000 $ 264,382 Agility 50,000 202,833 Al Safwa Group Co. 800,000 144,302 Boubyan Bank KSC 100,000 181,850 Boubyan Petrochemicals Co. 220,000 319,287 Burgan Bank SAK 196,000 267,319 Burgan Co. For Well Drilling, Trading & Maintenance KSCC 75,250 148,205 Commercial Bank of Kuwait SAK 50,000 173,107 Commercial Real Estate Co. KSCC 406,600 179,163 Global Investment House KSCC 527,500 199,231 See notes to financial statements 11 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Kuwait (continued) Gulf Bank 260,000 $ 295,506 Gulf Cable & Electrical Industries 50,000 323,082 Kuwait Finance House KSC 247,100 1,019,682 Kuwait Foods Co. (Americana) 45,000 283,266 Kuwait International Bank 154,000 119,559 Kuwait Projects Co. Holdings KSC 45,000 76,325 Mabanee Co. SAKC 38,500 95,594 Mobile Telecommunications Co. 387,500 1,571,953 National Bank of Kuwait SAK 322,750 1,354,433 National Industries Group Holding 390,000 511,453 National Investment Co. 120,000 182,549 National Real Estate Co. 210,000 212,457 Sultan Center Food Products Co. 220,000 187,725 $ 8,313,263 Latvia  0.1% Grindeks 42,000 $ 393,716 Latvian Shipping Co. 735,000 686,512 $ 1,080,228 Lebanon  0.3% Solidere 83,555 $ 2,182,457 Solidere GDR 28,500 748,856 $ 2,931,313 Lithuania  0.3% Apranga PVA 278,536 $ 268,568 Invalda PVA 19,100 17,298 Klaipedos Nafta PVA 1,345,900 548,656 Lietuvos Dujos 31,900 32,257 Lietuvos Energija 42,400 54,510 Pieno Zvaigzdes 63,600 81,106 Rokiskio Suris 69,800 90,506 Rytu Skirstomieji Tinklai 88,200 80,109 Sanitas 55,400 223,885 Siauliu Bankas 774,861 353,963 Ukio Bankas Commercial Bank 1,672,935 850,198 $ 2,601,056 Malaysia  3.1% Airasia Bhd 915,300 $ 359,890 Alliance Financial Group Bhd 385,700 275,587 AMMB Holdings Bhd 459,200 631,363 Astro All Asia Networks PLC 414,000 399,290 Batu Kawan Bhd 90,500 262,441 Security Shares Value Malaysia (continued) Berjaya Sports Toto Bhd 297,214 $ 374,632 British American Tobacco Malaysia Bhd 35,500 466,214 Bursa Malaysia Bhd 131,700 311,498 CIMB Group Holdings Bhd 363,800 1,319,842 Dialog Group Bhd 221,900 83,712 Digi.com Bhd 65,600 418,897 Gamuda Bhd 1,076,200 982,617 Genting Bhd 626,600 1,317,198 Genting Plantations Bhd 163,400 292,131 Hong Leong Bank Bhd 178,000 389,227 Hong Leong Financial Group Bhd 145,000 262,328 IGB Corp. Bhd 173,500 98,544 IJM Corp. Bhd 645,490 900,354 IOI Corp. Bhd 925,705 1,435,313 Kencana Petroleum Bhd 233,700 148,042 Kinsteel Bhd 202,200 54,490 KNM Group Bhd 4,983,800 1,131,071 Kuala Lumpur Kepong Bhd 128,500 561,176 Kulim (Malaysia) Bhd 141,000 303,212 Lafarge Malayan Cement Bhd 270,150 476,729 Lion Industries Corp. Bhd 540,300 220,935 Malayan Banking Bhd 727,487 1,408,920 Malaysian Airline System Bhd 165,733 150,044 Malaysian Airline System Bhd, PFC Shares 33,533 7,714 Malaysian Bulk Carriers Bhd 102,200 92,934 Malaysian Resources Corp. Bhd 949,000 374,968 MISC Bhd 317,000 824,009 MMC Corp. Bhd 540,000 391,351 Multi-Purpose Holdings Bhd 121,440 65,781 Parkson Holdings Bhd 205,040 304,213 Petra Perdana Bhd 83,400 63,281 Petronas Dagangan Bhd 259,700 675,582 Petronas Gas Bhd 135,200 386,450 PLUS (Projek Lebuhraya Utara Selatan) Expressways Bhd 411,900 397,038 PPB Group Bhd 117,700 519,772 Public Bank Bhd 306,720 955,468 Resorts World Bhd 1,117,800 892,847 RHB Capital Bhd 62,100 97,424 SapuraCrest Petroleum Bhd 208,100 125,552 Sarawak Energy Bhd 152,400 115,353 Shell Refining Co. Bhd 36,900 115,701 Sime Darby Bhd 1,254,839 3,244,518 Sino Hua-An International Bhd 401,500 54,737 SP Setia Bhd 228,600 257,059 TA Enterprise Bhd 323,000 72,170 TA Global Bhd 193,800 55,242 TA Global Bhd, PFC Shares 193,800 0 See notes to financial statements 12 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Malaysia (continued) Tanjong PLC 72,100 $ 319,029 Telekom Malaysia Bhd 381,100 334,922 Tenaga Nasional Bhd 502,100 1,230,658 Titan Chemicals Corp. Bhd 168,000 56,559 TM International Bhd 1,004,850 855,769 Top Glove Corp. Bhd 97,000 231,090 UEM Land Holdings Bhd 510,500 247,275 UMW Holdings Bhd 78,000 143,653 Wah Seong Corp. Bhd 432,125 304,552 WCT Bhd 351,800 267,960 WTK Holdings Bhd 154,250 51,998 YNH Property Bhd 158,059 77,772 YTL Corp. Bhd 189,006 401,930 YTL Power International Bhd 615,821 386,970 $ 30,034,998 Mauritius  0.8% Ireland Blyth, Ltd. 31,600 $ 62,418 Mauritius Commercial Bank 509,000 2,448,100 Mauritius Development Investment Trust Co., Ltd. 80,700 12,005 Naiade Resorts, Ltd. 359,100 528,263 New Mauritius Hotels, Ltd. 525,350 2,316,386 Rogers & Co., Ltd. 13,200 141,283 State Bank of Mauritius, Ltd. 425,800 1,126,083 Sun Resorts, Ltd. 234,775 620,892 United Basalt Products, Ltd. 36,000 84,496 United Docks, Ltd. 27,400 83,332 $ 7,423,258 Mexico  6.2% Alfa SA de CV, Series A 281,000 $ 1,436,524 America Movil SAB de CV, Series L 5,940,920 13,043,815 Axtel SA de CV, Series CPO 367,100 273,857 Banco Compartamos SA de CV 282,800 1,159,793 Bolsa Mexicana de Valores SA de CV 630,000 725,248 Carso Global Telecom SA de CV, Series A1 171,400 665,933 Carso Infraestructura y Construccion SA 358,400 200,864 Cemex SAB de CV, Series CPO 5,100,658 5,311,676 Coca-Cola Femsa SA de CV, Series L 30,200 164,452 Consorcio ARA SA de CV 459,200 288,657 Corporacion GEO SA de CV, Series B 194,300 514,896 Corporacion Moctezuma SA de CV 27,500 58,421 Desarrolladora Homex SA de CV 81,500 485,775 Embotelladoras Arca SA 100,000 250,611 Empresas ICA SAB de CV 513,100 1,125,002 Fomento Economico Mexicano SA de CV, Series UBD 784,900 3,328,933 Security Shares Value Mexico (continued) Grupo Aeroportuario del Pacifico SA de CV, Class B 41,500 $ 104,349 Grupo Aeroportuario del Sureste SAB de CV, Class B 95,500 390,571 Grupo Bimbo SA de CV, Series A 223,300 1,290,544 Grupo Carso SA de CV, Series A1 484,700 1,503,612 Grupo Elektra SA de CV 24,000 979,722 Grupo Financiero Banorte SA de CV, Class O 1,469,300 4,819,493 Grupo Financiero Inbursa SA de CV, Class O 1,027,700 2,900,871 Grupo Mexico SA de CV, Series B 2,363,326 4,653,714 Grupo Modelo SA de CV, Series C 260,000 1,205,112 Grupo Simec SA de CV, Series B 92,000 225,197 Grupo Televisa SA, Series CPO 535,800 2,045,607 Impulsora del Desarrollo y el Empleo en America Latina SA de CV, Series B1 919,900 905,705 Industrias CH SA, Series B 25,700 82,606 Industrias Penoles SA de CV 67,800 1,255,381 Kimberly-Clark de Mexico SA de CV 189,500 752,044 Mexichem SA de CV 597,991 971,459 Organizacion Soriana SAB de CV, Class B 120,000 267,288 Promotora y Operadora de Infraestructura SA de CV 77,700 141,233 Telefonos de Mexico SA de CV, Series L 1,636,000 1,385,249 Telmex Internacional SAB de CV, Class L 1,602,300 1,031,491 TV Azteca SA de CV, Series CPO 625,000 321,878 Urbi Desarrollos Urbanos SA de CV 178,400 351,294 Wal-Mart de Mexico SAB de CV, Series V 848,100 3,018,250 $ 59,637,127 Morocco  1.5% Attijariwafa Bank 46,400 $ 1,587,342 Banque Centrale Populaire 25,280 877,211 Banque Marocaine du Commerce Exterieur (BMCE) 63,600 2,013,756 Banque Marocaine pour le Commerce et lIndustrie (BMCI) 2,860 321,677 Centrale Laitiere 85 112,463 Ciments du Maroc 2,250 459,514 Compagnie Generale Immobiliere 2,150 523,827 Cosumar Compagnie Sucriere Marocaine et de Raffinage 1,230 241,825 Credit Immobilier et Hotelier 1,440 68,729 Douja Promotion Groupe Addoha SA 56,300 831,163 Holcim Maroc SA 2,260 537,420 Lafarge Ciments 3,010 572,628 Managem 7,755 268,160 Maroc Telecom 142,500 2,619,534 ONA SA 10,770 1,836,352 RISMA 1,900 63,693 Samir 3,480 267,263 Societe des Brasseries du Maroc 1,590 687,052 Societe Nationale dInvestissement 2,375 522,604 See notes to financial statements 13 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Morocco (continued) SONASID (Societe Nationale de Siderurgie) 1,320 $ 358,013 Wafa Assurance 1,090 272,958 $ 15,043,184 Nigeria  0.8% Access Bank PLC 5,970,288 $ 252,499 Afribank Nigeria PLC 5,727,146 96,022 African Petroleum PLC 285,989 64,121 Ashaka Cement PLC 221,861 19,313 Benue Cement Co. PLC 1,460,000 408,184 Dangote Sugar Refinery PLC 5,767,032 574,993 Diamond Bank PLC 5,100,000 257,776 Ecobank Transnational, Inc. 1,922,518 184,968 Fidelity Bank/Nigeria 12,200,000 181,541 First Bank of Nigeria PLC 9,985,105 983,019 First City Monument Bank PLC 4,500,000 182,889 Guaranty Trust Bank PLC 6,274,612 644,763 Guiness Nigeria PLC 442,075 398,750 Intercontinental Bank PLC 3,062,209 56,552 Lafarge Cement WAPCO Nigeria PLC 1,228,000 251,898 Nestle Foods Nigeria PLC 151,000 213,615 Nigerian Breweries PLC 1,848,611 668,043 Oando PLC 448,000 276,508 Oceanic Bank International PLC 4,301,220 68,124 PlatinumHabib Bank PLC 2,767,885 39,987 PZ Cussons Nigeria PLC 1,185,000 173,558 Skye Bank PLC 4,525,000 149,451 UAC of Nigeria PLC 900,000 244,734 Union Bank of Nigeria PLC 4,658,654 224,751 United Bank for Africa PLC 6,181,798 487,420 Zenith Bank, Ltd. 6,479,912 619,628 $ 7,723,107 Oman  0.8% Bank Dhofar SAOG 373,466 $ 586,799 Bank Muscat SAOG 567,695 1,329,460 Bank Sohar 887,000 498,351 Dhofar International Development & Investment Holding Co. 27,600 28,986 Galfar Engineering & Contracting SAOG 368,360 612,486 National Bank of Oman, Ltd. 184,410 154,755 Oman Cables Industry SAOG 93,600 352,231 Oman Cement Co., SAOG 205,500 392,350 Oman Flour Mills Co., Ltd. SAOG 164,100 248,782 Oman International Bank SAOG 342,950 263,400 Oman Telecommunications Co. 486,400 1,654,808 Ominvest 172,199 221,076 Security Shares Value Oman (continued) Raysut Cement Co., SAOG 130,245 $ 509,575 Renaissance Holdings Co. 301,173 524,991 Shell Oman Marketing Co. 34,398 186,777 $ 7,564,827 Pakistan  0.8% Adamjee Insurance Co., Ltd. 201,050 $ 305,770 Allied Bank, Ltd. 117,524 81,900 Azgard Nine, Ltd. 491,400 141,940 Bank Alfalah, Ltd. 1,295,638 208,172 D.G. Khan Cement Co., Ltd. 258,360 89,373 Engro Chemical Pakistan, Ltd. 326,200 649,271 Fauji Fertilizer Co., Ltd. 292,352 367,368 Habib Bank, Ltd. 160,000 236,930 Hub Power Co., Ltd. 1,346,700 467,470 Indus Motor Co., Ltd. 24,000 53,525 Jahangir Siddiqui & Co., Ltd. 500,000 211,031 Kot Addu Power Co., Ltd. 218,000 120,240 Lucky Cement, Ltd. 326,500 256,972 Muslim Commercial Bank, Ltd. 489,102 1,249,145 National Bank of Pakistan 211,694 209,410 Nishat Mills, Ltd. 937,800 676,925 Oil & Gas Development Co., Ltd. 524,000 649,974 Pakistan Oil Fields, Ltd. 124,000 321,894 Pakistan Petroleum, Ltd. 224,742 469,156 Pakistan State Oil Co., Ltd. 93,700 342,668 Pakistan Telecommunication Co., Ltd. 1,706,100 383,566 SUI Northern Gas Pipelines, Ltd. 211,000 67,550 United Bank, Ltd. 362,587 250,942 $ 7,811,192 Peru  1.5% Alicorp SA 384,800 $ 284,400 Austral Group SA 658,650 76,982 Cia de Minas Buenaventura SA ADR 77,980 2,617,789 Cia Minera Atacocha SA, Class B, PFC Shares 39,750 20,907 Cia Minera Milpo SA 317,997 830,793 Credicorp, Ltd. 45,770 3,156,635 Edegel SA 1,180,000 608,456 Edelnor SA 108,248 101,401 Empresa Agroindustrial Casa Grande SA 69,120 180,582 Energia del Sur SA 39,900 167,336 Ferreyros SA 331,542 307,722 Grana y Montero SA 210,612 208,512 Luz del Sur SAA 90,550 138,517 Minsur SA 162,200 401,458 See notes to financial statements 14 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Peru (continued) Sociedad Minera Cerro Verde SA 19,790 $ 451,212 Sociedad Minera el Brocal SA 8,970 131,050 Southern Copper Corp. 111,180 3,502,170 Volcan Cia Minera SA, Class B 1,157,519 1,364,830 $ 14,550,752 Philippines  1.6% Aboitiz Equity Ventures, Inc. 3,911,000 $ 675,115 Aboitiz Power Corp. 1,765,000 274,257 Alliance Global Group, Inc. 4,540,000 403,577 Altlas Consolidated Mining & Development Corp. 500,000 91,394 Ayala Corp. 134,196 812,006 Ayala Land, Inc. 3,951,800 854,472 Banco De Oro 701,020 508,840 Bank of the Philippine Islands 943,100 917,619 Benpres Holdings Corp. 4,600,000 336,775 Filinvest Land, Inc. 3,449,000 64,929 First Gen Corp. 709,950 234,085 First Philippine Holdings Corp. 70,100 68,621 Globe Telecom, Inc. 18,040 345,879 Holcim Philippines, Inc. 1,492,000 150,299 International Container Terminal Services, Inc. 388,900 164,668 JG Summit Holding, Inc. 2,411,900 318,790 Jollibee Foods Corp. 363,300 386,475 Manila Electric Co. 300,400 1,167,999 Manila Water Co. 254,600 85,936 Megaworld Corp. 2,476,800 77,870 Megaworld Corp. 619,200 19,468 Metropolitan Bank & Trust Co. 581,600 491,979 Philex Mining Corp. 4,017,125 955,125 Philippine Long Distance Telephone Co. 45,620 2,451,816 PNOC Energy Development Corp. 4,051,000 349,865 Robinsons Land Corp. 411,400 104,465 San Miguel Corp., Class B 649,500 894,501 SM Investments Corp. 155,938 1,018,426 SM Prime Holdings, Inc. 3,202,799 664,142 Universal Robina Corp. 1,399,600 365,017 Vista Land & Lifescapes, Inc. 3,675,000 150,164 $ 15,404,574 Poland  3.0% Agora SA 79,030 $ 518,594 AmRest Holdings NV 4,410 107,338 Bank Handlowy w Warszawie SA 14,170 310,753 Bank Millennium SA 176,600 289,844 Bank Pekao SA 58,138 3,120,511 Security Shares Value Poland (continued) Bank Zachodni WBK SA 10,600 $ 565,886 Bioton SA 3,980,100 313,063 BRE Bank SA 6,003 556,501 Budimex SA 18,100 496,787 Cersanit SA 87,100 426,276 Cyfrowy Polsat SA 111,200 536,839 Debica SA 2,520 53,964 Dom Development SA 7,570 115,187 Echo Investment SA 150,000 215,121 Eurocash SA 63,000 307,539 Farmacol SA 4,040 57,688 Getin Holding SA 233,150 663,544 Globe Trade Centre SA 53,590 462,378 Grupa Kety SA 9,600 348,406 Grupa Lotos SA 26,453 240,445 ING Bank Slaski SA w Katowicach 1,685 378,117 KGHM Polska Miedz SA 64,080 2,156,973 LPP SA 275 136,062 Mondi Swiecie SA 9,600 234,439 Mostostal-Warszawa SA 3,160 72,252 Multimedia Polska SA 89,740 215,685 Netia SA 401,654 584,635 NG2 SA 3,810 53,184 Orbis SA 30,000 474,295 PBG SA 11,720 912,886 Polimex Mostostal SA 636,500 818,440 Polish Oil & Gas 558,200 679,710 Polnord SA 20,350 241,656 Polski Koncern Naftowy Orlen SA 151,000 1,571,717 Powszechna Kasa Oszczednosci Bank Polski SA 264,710 3,136,546 Przedsiebiorstwo Eksportu i Importu KOPEX SA 13,800 122,786 Softbank SA 68,173 1,369,739 Telekomunikacja Polska SA 767,350 4,503,355 TVN SA 260,420 1,290,525 Vistula Group SA 400,000 301,202 Zaklad Przetworstwa Hutniczego Stalprodukt SA 1,900 346,937 $ 29,307,805 Qatar  1.6% Aamal Holding 60,200 $ 525,728 Barwa Real Estate Co. 40,993 383,063 Commercial Bank of Qatar 34,157 667,035 Doha Bank, Ltd. 33,176 424,558 First Finance Co. 53,357 329,536 Gulf International Services QSC 61,750 560,619 Industries Qatar 89,335 2,722,241 Masraf Al Rayan 223,300 759,237 See notes to financial statements 15 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Qatar (continued) Qatar Electricity & Water Co. 37,000 $ 1,012,144 Qatar Fuel 10,020 458,210 Qatar Gas Transport Co., Ltd. (NAKILAT) 203,330 1,351,033 Qatar Insurance Co. 18,635 329,662 Qatar International Islamic Bank 27,943 346,564 Qatar Islamic Bank 34,387 775,102 Qatar National Bank 48,092 2,010,558 Qatar National Cement Co. 10,500 235,874 Qatar National Navigation 23,896 437,736 Qatar Shipping Co. 43,836 403,618 Qatar Telecom QSC 41,902 1,852,855 Salam International Investment Co., Ltd. 53,000 164,507 United Development Co. 4,780 49,645 $ 15,799,525 Romania  0.8% Antibiotice SA 409,100 $ 92,221 Banca Transilvania 2,691,296 1,598,610 Biofarm Bucuresti 7,119,988 479,804 BRD-Group Societe Generale 777,000 3,249,673 Impact SA 253,290 46,914 Rompetrol Rafinare SA 12,930,500 283,314 SNP Petrom SA 15,699,400 1,375,514 Transelectrica SA 134,000 538,246 $ 7,664,296 Russia  6.2% Aeroflot-Russian International Airlines 229,000 $ 313,405 AvtoVAZ 263,394 133,071 Cherepovets MK Severstal GDR 24,050 173,481 Comstar United Telesystems GDR 151,550 784,120 CTC Media, Inc. 91,467 1,470,789 Evraz Group SA GDR 20,135 487,853 Federal Grid Co. Unified Energy System JSC 10,725,782 113,490 Gazprom OAO ADR 53,450 1,290,818 Holding MRSK OAO 911,500 106,499 Irkutskenergo 327,400 150,139 Irkutskenergo OJSC 338,903 0 JSC Severstal-Avto 9,262 142,808 KamAZ 127,700 305,603 LUKOIL ADR 89,800 5,209,445 Magnitogorsk Iron & Steel Works GDR 32,100 303,262 Mechel ADR 22,400 384,384 Mining & Metallurgical Co. 2,680 347,987 MMC Norilsk Nickel ADR 151,400 1,989,231 Mobile TeleSystems 604,700 4,139,778 Security Shares Value Russia (continued) Mobile TeleSystems ADR 2,200 $ 99,660 Mosenergo 971,603 87,494 NovaTek OAO GDR 30,416 1,526,926 Novolipetsk Steel GDR 21,400 560,680 Novolipetsk Steel GDR 6,536 170,238 OAO Gazprom 73,400 436,115 OAO Gazprom ADR 485,749 11,649,250 OAO Rosneft Oil Co. GDR 53,820 409,238 OAO Seventh Continent 16,900 143,563 OAO TMK GDR 10,700 193,670 OAO TMK GDR 2,500 45,162 OGK-3 967,658 50,831 OGK-4 OJSC 1,090,428 55,612 Pegas Nonwovens SA 11,200 263,098 PIK Group GDR 44,400 175,090 Polyus Gold ADR 5,600 150,526 RBC Information Systems 54,450 87,617 Rosneft Oil Co. GDR 166,000 1,269,900 Rostelecom ADR 30,400 1,187,120 RusHydro 31,395,041 1,089,439 Sberbank 4,279,388 9,352,102 Sberbank, PFC Shares 539,250 812,104 Sistema JSFC 104,800 66,155 Sistema JSFC GDR 41,430 672,276 Surgutneftegaz 163,200 142,156 Surgutneftegaz ADR 332,960 2,938,969 Surgutneftegaz, PFC Shares 914,700 381,151 Tatneft 26,233 109,137 Tatneft GDR 61,566 1,594,367 TGK-2 13,779,634 3,114 TGK-4 16,839,141 5,490 Transneft 470 393,982 Uralsvyazinform 2,952,700 69,388 Vimpel-Communications ADR 150,740 2,702,768 VTB Bank OJSC GDR 429,970 1,711,404 Wimm-Bill-Dann Foods OJSC ADR 2,665 180,101 X5 Retail Group NV GDR 62,194 1,485,530 $ 60,117,586 Slovenia  0.8% Gorenje DD 8,720 $ 167,037 Istrabenz 3,000 31,980 KRKA DD 27,995 2,953,952 Luka Koper 15,750 633,064 Mercator Poslovni Sistem 2,532 633,974 Nova Kreditna Banka Maribor 43,500 839,629 Petrol 880 432,452 See notes to financial statements 16 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Slovenia (continued) Sava DD 940 $ 276,405 Telekom Slovenije DD 3,270 717,615 Zavarovalnica Triglav DD 18,800 741,773 $ 7,427,881 South Africa  6.1% ABSA Group, Ltd. 55,150 $ 873,021 Adcock Ingram Holdings, Ltd. 33,300 226,520 Adcorp Holdings, Ltd. 16,900 57,829 AECI, Ltd. 6,330 49,036 African Bank Investments, Ltd. 140,814 549,794 African Rainbow Minerals, Ltd. 19,600 379,487 Allan Gray Property Trust 84,300 68,534 Allied Electronics Corp., Ltd. 17,182 64,204 Allied Electronics Corp., Ltd., PFC Shares 69,600 240,052 Anglo Platinum, Ltd. 10,280 888,571 AngloGold Ashanti, Ltd. 70,471 2,632,034 Aquarius Platinum, Ltd. 41,700 177,824 Aspen Pharmacare Holdings, Ltd. 91,031 767,196 Aveng, Ltd. 238,790 1,266,413 AVI, Ltd. 119,300 316,975 Barloworld, Ltd. 122,520 763,900 Bidvest Group, Ltd. 162,296 2,541,384 Clicks Group, Ltd. 89,300 282,488 DataTec, Ltd. 140,700 518,216 Discovery Holdings, Ltd. 101,945 405,125 ElementOne, Ltd. 44,850 77,478 FirstRand, Ltd. 664,950 1,497,726 Foschini, Ltd. 68,500 542,114 Gold Fields, Ltd. 132,135 1,690,538 Grindrod, Ltd. 165,300 379,919 Group Five, Ltd. 81,460 416,818 Growthpoint Properties, Ltd. 217,000 384,041 Harmony Gold Mining Co., Ltd. 71,910 720,264 Hyprop Investments, Ltd. 67,500 391,739 Illovo Sugar, Ltd. 27,600 125,098 Impala Platinum Holdings, Ltd. 98,730 2,172,404 Imperial Holdings, Ltd. 62,680 645,301 Investec, Ltd. 72,500 535,015 JD Group, Ltd. 58,290 324,834 JSE, Ltd. 15,200 117,197 Kumba Iron Ore, Ltd. 14,960 446,662 Kumba Resources, Ltd. 38,610 433,687 Lewis Group, Ltd. 32,500 227,574 Liberty Holdings, Ltd. 44,700 386,474 Massmart Holdings, Ltd. 57,700 666,615 Medi-Clinic Corp., Ltd. 52,200 160,321 Security Shares Value South Africa (continued) Metropolitan Holdings, Ltd. 162,100 $ 274,459 Mittal Steel South Africa, Ltd. 29,277 393,992 Mondi, Ltd. 9,900 55,861 Mr. Price Group, Ltd. 72,100 329,877 MTN Group, Ltd. 645,340 9,608,619 Murray & Roberts Holdings, Ltd. 160,250 1,143,836 Mvelaphanda Group, Ltd. 65,900 59,705 Nampak, Ltd. 171,938 372,959 Naspers, Ltd., Class N 83,492 3,013,933 Nedbank Group, Ltd. 46,830 703,954 Netcare, Ltd. 280,550 413,178 Northam Platinum, Ltd. 14,400 67,294 Pangbourne Properties, Ltd. 28,800 60,098 Pickn Pay Holdings, Ltd. 36,500 82,838 Pickn Pay Stores, Ltd. 45,170 234,811 Pretoria Portland Cement Co., Ltd. 102,827 430,454 Raubex Group, Ltd. 93,000 291,210 Redefine Income Fund, Ltd. 475,000 436,597 Remgro, Ltd. 74,100 867,447 Reunert, Ltd. 111,160 782,985 RMB Holdings, Ltd. 174,300 636,339 Sanlam, Ltd. 344,190 944,976 Santam, Ltd. 5,583 71,900 Sappi, Ltd. 75,636 279,494 Sasol, Ltd. 90,950 3,407,468 Shoprite Holdings, Ltd. 80,000 651,914 Spar Group, Ltd. 54,600 481,506 Standard Bank Group, Ltd. 238,121 2,971,984 Steinhoff International Holdings, Ltd. 352,040 850,729 Sun International, Ltd. 11,182 129,865 Telkom South Africa, Ltd. 115,950 649,643 Tiger Brands, Ltd. 40,100 802,941 Truworths International, Ltd. 92,400 528,865 Vodacom Group (Pty), Ltd. 111,000 769,658 Wilson Bayly Holmes-Ovcon, Ltd. 28,100 406,869 Woolworths Holdings, Ltd. 160,409 358,148 $ 58,976,828 South Korea  6.0% Amorepacific Corp. 418 $ 288,861 Busan Bank 15,470 175,415 Cheil Industries, Inc. 11,000 410,385 CJ CheilJedang Corp. 596 100,788 CJ O Shopping Co., Ltd. 1,580 104,364 Daegu Bank 7,550 100,173 Daelim Industrial Co., Ltd. 1,670 105,981 Daewoo Engineering & Construction Co., Ltd. 12,241 124,705 See notes to financial statements 17 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value South Korea (continued) Daewoo International Corp. 3,471 $ 94,806 Daewoo Motor Sales Corp. 23,045 191,263 Daewoo Securities Co., Ltd. 9,010 136,899 Daewoo Shipbuilding & Marine Engineering Co., Ltd. 18,880 248,336 Dong-A Pharmaceutical Co., Ltd. 3,320 322,845 Dongbu Insurance Co., Ltd. 1,640 49,763 Dongkuk Steel Mill Co., Ltd. 12,930 274,589 Doosan Corp. 3,160 219,138 Doosan Heavy Industries & Construction Co., Ltd. 2,570 137,919 GLOVIS Co., Ltd. 1,680 146,503 GS Engineering & Construction Corp. 3,290 288,507 GS Holdings Corp. 11,000 272,473 Hana Financial Group, Inc. 34,930 1,035,940 Hanarotelecom, Inc. 28,346 116,533 Hanjin Heavy Industries & Construction Co., Ltd. 9,813 175,339 Hanjin Shipping Co., Ltd. 19,170 260,537 Hankook Tire Co., Ltd. 21,040 402,167 Hanmi Pharm Co., Ltd. 2,150 207,916 Hanwha Chemical Corp. 18,100 168,288 Hanwha Corp. 9,490 303,253 Hite Brewery Co., Ltd. 1,789 243,425 Honam Petrochemical Corp. 1,770 121,405 Hynix Semiconductor, Inc. 57,940 860,208 Hyosung Corp. 4,500 247,326 Hyundai Department Store Co., Ltd. 6,215 594,062 Hyundai Development Co. 7,860 232,627 Hyundai Engineering & Construction Co., Ltd. 11,670 644,287 Hyundai Heavy Industries Co., Ltd. 6,105 836,221 Hyundai Marine & Fire Insurance Co., Ltd. 13,800 254,885 Hyundai Merchant Marine Co., Ltd. 20,100 412,051 Hyundai Mipo Dockyard Co., Ltd. 775 63,848 Hyundai Mobis 9,400 1,253,426 Hyundai Motor Co. 20,300 1,841,300 Hyundai Securities Co., Ltd. 25,370 288,043 Hyundai Steel Co. 8,400 533,619 Industrial Bank of Korea 35,580 431,040 Kangwon Land, Inc. 23,740 317,206 KB Financial Group, Inc. 41,611 2,001,484 KB Financial Group, Inc. ADR 7,759 368,087 KCC Corp. 1,445 416,558 Kia Motors Corp. 34,490 512,298 Komipharm International Co., Ltd. 1,200 63,161 Korea Electric Power Corp. 50,820 1,440,037 Korea Exchange Bank 42,760 485,928 Korea Express Co., Ltd. 4,349 238,789 Korea Gas Corp. 5,680 239,662 Korea Investment Holdings Co., Ltd. 6,490 173,085 Korea Line Corp. 4,000 162,541 Security Shares Value South Korea (continued) Korea Zinc Co., Ltd. 4,440 $ 686,229 Korean Air Lines Co., Ltd. 11,002 418,680 Korean Reinsurance Co. 37,903 342,461 KT Corp. 29,473 960,738 KT Corp. ADR 7,675 123,184 KT&G Corp. 14,095 820,860 LG Chem, Ltd. 6,598 1,137,036 LG Corp. 7,220 409,036 LG Dacom Corp. 4,150 65,538 LG Display Co., Ltd. 13,010 311,323 LG Electronics, Inc. 11,300 1,050,453 LG Hausys, Ltd. 658 65,782 LG Household & Health Care, Ltd. 1,850 384,230 LG Life Sciences, Ltd. 5,000 289,471 LG Telecom, Ltd. 36,265 271,706 LIG Insurance Co., Ltd. 12,400 254,032 Lotte Shopping Co., Ltd. 3,265 922,137 LS Corp. 3,530 288,402 Macquarie Korea Infrastructure Fund 31,415 132,264 Mirae Asset Securities Co., Ltd. 4,880 255,083 Namhae Chemical Corp. 15,250 188,626 NCsoft Corp. 1,350 144,376 NHN Corp. 4,875 719,013 Nong Shim Co., Ltd. 1,400 284,204 OCI Co., Ltd. 2,370 416,369 POSCO 11,317 4,690,077 S-Oil Corp. 5,785 279,853 S1 Corp. 5,750 230,158 Samsung Card Co., Ltd. 14,060 557,054 Samsung Corp. 10,590 431,021 Samsung Digital Imaging Co., Ltd. 4,494 181,512 Samsung Electro-Mechanics Co., Ltd. 7,100 590,329 Samsung Electronics Co., Ltd. 12,851 7,732,870 Samsung Electronics Co., Ltd., PFC Shares 1,928 772,339 Samsung Engineering Co., Ltd. 4,600 406,699 Samsung Fine Chemicals Co., Ltd. 8,450 334,841 Samsung Fire & Marine Insurance Co., Ltd. 5,885 1,071,505 Samsung Heavy Industries Co., Ltd. 22,310 422,043 Samsung SDI Co., Ltd. 4,500 513,732 Samsung Securities Co., Ltd. 6,340 310,763 Samsung Techwin Co., Ltd. 5,295 405,448 Shinhan Financial Group Co., Ltd. 58,523 2,220,418 Shinsegae Co., Ltd. 1,422 613,932 SK Chemicals Co., Ltd. 2,160 117,752 SK Energy Co., Ltd. 9,599 881,653 SK Holdings Co., Ltd. 3,665 290,737 SK Telecom Co., Ltd. 8,200 1,248,848 SK Telecom Co., Ltd. ADR 9,450 157,910 See notes to financial statements 18 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value South Korea (continued) STX Pan Ocean Co., Ltd. 9,800 $ 91,320 Tong Yang Securities, Inc. 5,665 51,903 Woongjin Coway Co., Ltd. 3,650 122,014 Woori Finance Holdings Co., Ltd. 13,960 187,903 Woori Investment & Securities Co., Ltd. 17,000 213,708 Yuhan Corp. 1,786 288,540 $ 58,098,410 Taiwan  6.2% Acer, Inc. 280,626 $ 661,474 Advanced Semiconductor Engineering, Inc. 434,677 342,587 Altek Corp. 94,560 160,200 Ambassador Hotel 58,000 58,803 AmTRAN Technology Co., Ltd. 72,630 69,028 Asia Cement Corp. 428,005 449,396 Asia Optical Co., Inc. 146,907 237,088 Asustek Computer, Inc. 434,193 797,463 AU Optronics Corp. 971,837 861,779 BES Engineering Corp. 297,000 82,338 Capital Securities Corp. 143,055 66,329 Catcher Technology Co., Ltd. 97,647 236,382 Cathay Financial Holding Co., Ltd. 1,120,765 1,921,961 Chang Hwa Commercial Bank 950,000 413,342 Cheng Shin Rubber Industry Co., Ltd. 293,491 603,087 Chi Mei Optoelectronics Corp. 840,427 419,276 Chicony Electronics Co., Ltd. 40,419 88,391 China Airlines, Ltd. 774,411 240,711 China Development Financial Holding Corp. 1,982,376 516,412 China Life Insurance Co., Ltd. 96,300 69,937 China Motor Corp. 186,315 127,801 China Petrochemical Development Corp. 820,800 293,711 China Steel Corp. 1,822,121 1,617,753 Chinatrust Financial Holding Co., Ltd. 1,345,421 808,158 Chinese Maritime Transport, Ltd. 26,000 68,321 Chong Hong Construction Co., Ltd. 34,270 62,365 Chunghwa Picture Tubes, Ltd. 1,620,000 166,191 Chunghwa Telecom Co., Ltd. 998,177 1,752,066 Chunghwa Telecom Co., Ltd. ADR 28,347 492,671 Clevo Co. 47,426 59,188 Compal Electronics, Inc. 474,066 592,679 Coretronic Corp. 62,505 68,437 Delta Electronics, Inc. 246,105 683,367 Dynapack International Technology Corp. 25,374 77,522 E.Sun Financial Holding Co., Ltd. 807,478 314,318 Elan Microelectronics Corp. 165,300 223,816 Epistar Corp. 103,472 301,311 EVA Airways Corp. 742,744 278,605 Security Shares Value Taiwan (continued) Evergreen International Storage & Transport Corp. 319,000 $ 258,174 Evergreen Marine Corp. 582,050 293,975 Everlight Electronics Co., Ltd. 97,642 266,920 Far Eastern Department Stores, Ltd. 597,915 614,239 Far Eastern New Century Corp. 386,556 455,833 Far EasTone Telecommunications Co., Ltd. 401,074 451,249 Faraday Technology Corp. 29,434 45,745 Farglory Land Development Co., Ltd. 20,252 40,688 Federal Corp. 77,625 58,114 Feng Hsin Iron & Steel Co., Ltd. 183,260 277,075 First Financial Holding Co., Ltd. 862,645 498,342 First Steamship Co., Ltd. 171,771 217,107 Formosa Chemicals & Fibre Corp. 733,980 1,367,784 Formosa International Hotels Corp. 8,470 105,681 Formosa Petrochemical Corp. 375,320 915,242 Formosa Plastics Corp. 936,670 1,796,614 Formosa Taffeta Co., Ltd. 169,000 114,568 Formosan Rubber Group, Inc. 108,000 80,604 Foxconn International Holdings, Ltd. 255,000 223,961 Foxconn Technology Co., Ltd. 81,259 270,700 Fubon Financial Holding Co., Ltd. 1,124,000 1,247,225 Giant Manufacturing Co., Ltd. 144,120 373,723 Goldsun Development & Construction Co., Ltd. 151,011 68,316 Great Wall Enterprise Co., Ltd. 91,448 94,687 Greatek Electronics, Inc. 52,915 50,145 HannStar Display Corp. 938,299 176,915 Highwealth Construction Corp. 63,705 79,120 Hon Hai Precision Industry Co., Ltd. 771,959 3,023,631 Hotai Motor Co., Ltd. 61,000 141,708 HTC Corp. 77,364 768,266 Hua Nan Financial Holdings Co., Ltd. 772,912 449,077 Innolux Display Corp. 271,920 358,149 Inotera Memories, Inc. 379,000 223,927 Inventec Appliances Corp. 82,120 79,380 Inventec Co., Ltd. 585,200 323,729 KGI Securities Co., Ltd. 629,000 288,191 Largan Precision Co., Ltd. 13,795 157,992 Lien Hwa Industrial Corp. 113,019 51,751 Lite-On Technology Corp. 346,596 456,488 Macronix International Co., Ltd. 667,860 338,535 Masterlink Securities Corp. 110,000 42,765 MediaTek, Inc. 117,196 1,640,273 Mega Financial Holding Co., Ltd. 1,311,000 730,067 Merida Industry Co., Ltd. 37,950 61,132 Motech Industries, Inc. 74,431 197,045 Nan Kang Rubber Tire Co., Ltd. 120,900 120,373 Nan Ya Plastics Corp. 1,031,608 1,641,059 Novatek Microelectronics Corp., Ltd. 108,942 245,781 See notes to financial statements 19 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Taiwan (continued) Oriental Union Chemical Corp. 331,300 $ 227,743 Pan-International Industrial Co., Ltd. 148,484 216,364 Phison Electronics Corp. 14,305 95,755 Polaris Securities Co., Ltd. 470,300 241,324 Pou Chen Corp. 630,705 432,425 Powerchip Semiconductor Corp. 977,805 109,035 Powertech Technology, Inc. 118,969 325,668 President Chain Store Corp. 197,664 447,231 Qisda Corp. 330,000 183,039 Quanta Computer, Inc. 315,508 596,835 Radiant Opto-Electronics Corp. 73,202 81,448 Realtek Semiconductor Corp. 115,670 245,887 RichTek Technology Corp. 34,741 266,545 Ritek Corp. 252,000 60,045 Ruentex Development Co., Ltd. 71,000 79,621 Ruentex Industries, Ltd. 276,000 450,491 Sanyang Industrial Co., Ltd. 742,327 297,592 Shih Wei Navigation Co., Ltd. 39,923 54,656 Shin Kong Financial Holding Co., Ltd. 906,589 368,853 Shin Zu Shing Co., Ltd. 20,450 93,462 Shinkong Synthetic Fibers Corp. 197,000 48,628 Siliconware Precision Industries Co. 355,243 467,052 Simplo Technology Co., Ltd. 58,520 300,498 Sincere Navigation 65,800 73,146 Sino-American Silicon Products, Inc. 98,196 212,557 SinoPac Financial Holdings Co., Ltd. 1,418,000 523,687 Solar Applied Materials Technology Corp. 108,794 226,771 Star Up Netcom Co., Ltd. 34,320 0 Synnex Technology International Corp. 190,877 361,134 TA Chen Stainless Pipe Co., Ltd. 53,000 36,312 Tainan Spinning Co., Ltd. 220,000 81,199 Taishin Financial Holdings Co., Ltd. 1,054,000 412,482 Taiwan Business Bank 1,026,000 250,523 Taiwan Cement Corp. 535,994 549,901 Taiwan Cooperative Bank 539,330 318,225 Taiwan Fertilizer Co., Ltd. 145,000 450,150 Taiwan Kolin Co., Ltd. 177,000 0 Taiwan Mobile Co., Ltd. 467,427 835,969 Taiwan Semiconductor Manufacturing Co., Ltd. 2,664,465 4,833,331 Taiwan Tea Corp. 361,095 205,314 Tatung Co., Ltd. 1,526,000 336,091 Teco Electric & Machinery Co., Ltd. 482,000 191,884 Transcend Information, Inc. 19,826 62,007 Tripod Technology Corp. 43,401 108,601 Tsann Kuen Enterprise Co., Ltd. 22,880 47,135 TSRC Corp. 79,000 92,023 Tung Ho Steel Enterprise Corp. 243,060 231,039 U-Ming Marine Transport Corp. 186,000 337,361 Security Shares Value Taiwan (continued) Uni-President Enterprises Corp. 820,843 $ 915,888 Unimicron Technology Corp. 202,000 230,478 United Microelectronics Corp. 1,574,090 756,686 Walsin Lihwa Corp. 227,000 73,562 Wan Hai Lines, Ltd. 215,250 99,028 Waterland Financial Holdings 884,377 269,044 Wei Chuan Food Corp. 165,000 214,769 Wistron Corp. 279,578 468,033 WPG Holdings Co., Ltd. 188,615 258,048 Yageo Corp. 230,000 63,390 Yang Ming Marine Transport 637,050 225,035 Yieh Phui Enterprise 968,880 314,315 Yuanta Financial Holding Co., Ltd. 1,220,225 805,261 Yuen Foong Yu Paper Manufacturing Co., Ltd. 266,464 95,401 Yulon Motor Co., Ltd. 334,809 374,490 Zinwell Corp. 44,871 77,182 $ 59,773,978 Thailand  3.3% Advanced Info Service PCL 1,040,600 $ 2,895,312 Airports of Thailand PCL 491,000 565,550 Asian Property Development PCL 2,397,500 401,675 Bangkok Bank PCL 252,500 834,882 Bangkok Bank PCL 101,800 341,437 Bangkok Dusit Medical Services PCL 284,400 205,908 Bangkok Expressway PCL 127,000 69,912 Bank of Ayudhya PCL 1,442,400 785,633 Banpu PCL 62,400 802,288 BEC World PCL 1,567,600 1,050,538 Big C Supercenter PCL 42,900 53,906 Bumrungrad Hospital PCL 415,500 344,955 Cal-Comp Electronics (Thailand) PCL 613,900 63,915 Central Pattana PCL 249,600 162,044 Ch. Karnchang PCL 892,200 160,156 Charoen Pokphand Foods PCL 4,153,900 1,199,256 CP ALL PCL 2,981,100 1,694,567 Delta Electronics (Thailand) PCL 1,087,100 562,658 Electricity Generating PCL 207,400 469,552 G J Steel PCL 8,819,100 60,685 Glow Energy PCL 470,700 450,633 Hana Microelectronics PCL 530,700 295,318 IRPC PCL 5,180,100 595,111 Italian-Thai Development PCL 1,858,000 176,767 Kasikornbank PCL 526,000 1,275,155 Khon Kaen Sugar Industry PCL 897,000 335,452 Kim Eng Securities Thailand PCL 134,000 52,518 Krung Thai Bank PCL 692,000 182,187 See notes to financial statements 20 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value Thailand (continued) Land & Houses PCL 1,242,800 $ 207,080 Land & Houses PCL 1,350,700 241,570 Loxley PCL 1,072,600 80,224 LPN Development PCL 400,000 83,770 Major Cineplex Group PCL 182,300 39,814 Minor International PCL 2,325,270 685,233 Precious Shipping PCL 258,800 143,240 PTT Aromatics & Refining PCL 587,652 374,480 PTT Chemical PCL 159,800 298,803 PTT Exploration & Production PCL 584,300 2,534,734 PTT PCL 429,260 2,966,614 Quality House PCL 2,038,700 152,483 Ratchaburi Electricity Generating Holding PCL 278,700 308,509 Samart Corp. PCL 366,600 66,355 Siam Cement PCL 113,600 703,828 Siam Cement PCL 36,800 222,245 Siam City Bank PCL 159,500 113,093 Siam City Cement PCL 47,690 315,318 Siam Commercial Bank PCL 767,800 1,774,497 Siam Makro PCL 35,000 83,508 Sino Thai Engineering & Construction PCL 2,479,500 493,304 Thai Airways International PCL 256,300 151,825 Thai Beverage PCL 4,106,000 744,465 Thai Oil PCL 451,500 557,199 Thai Tap Water Supply Co., Ltd 1,710,000 210,776 Thai Union Frozen Products PCL 400,100 332,170 Thanachart Capital PCL 263,400 155,242 Thoresen Thai Agencies PCL 424,160 339,455 TMB Bank PCL 8,975,900 295,392 Total Access Communication PCL 474,800 551,390 TPI Polene PCL 432,000 124,075 True Corp. PCL 4,165,100 431,152 $ 31,869,813 Turkey  3.0% Adana Cimento Sanayii TAS 15,371 $ 62,517 Akbank TAS 418,950 2,263,070 Akcansa Cimento AS 16,400 64,948 Akenerji Elektrik Uretim AS 18,300 164,224 Aksa Akrilik Kimya Sanayii AS 60,209 64,838 Aksigorta AS 40,300 121,710 Anadolu Efes Biracilik ve Malt Sanayii AS 157,739 1,802,134 Arcelik AS 393,854 1,286,189 Asya Katilim Bankasi AS 300,000 620,499 Aygaz AS 27,013 95,686 BIM Birlesik Magazalar AS 26,630 965,499 Cimsa Cimento Sanayi ve Ticaret AS 18,200 78,637 Security Shares Value Turkey (continued) Dogan Sirketler Grubu Holding AS 1,219,509 $ 802,313 Dogan Yayin Holding AS 92,474 64,319 Eczacibasi Ilac Sanayi ve Ticaret AS 127,500 131,769 Enka Insaat ve Sanayi AS 268,348 1,082,879 Eregli Demir ve Celik Fabrikalari TAS 571,481 1,551,368 Ford Otomotiv Sanayi AS 24,800 155,963 Haci Omer Sabanci Holding AS 161,763 591,405 Hurriyet Gazetecilik ve Matbaacilik AS 128,238 136,721 Ihlas Holding AS 299,200 100,951 Is Gayrimenkul Yatirim Ortakligi AS 136,465 143,473 Kardemir Karabuk Demir Celik Sanayi ve Ticaret AS, Class D 1,355,360 536,293 KOC Holding AS 634,634 1,616,700 Koza Davetiyeleri 33,000 85,685 Petkim Petrokimya Holding AS 119,300 575,123 Petrol Ofisi AS 32,978 123,042 Tekfen Holding AS 203,217 581,885 Tofas Turk Otomobil Fabrikasi AS 34,700 87,179 Trakya Cam Sanayii AS 144,992 170,486 Tupras-Turkiye Petrol Rafinerileri AS 86,870 1,492,078 Turcas Petrolculuk AS 30,939 94,585 Turk Hava Yollari Anonim Ortakligi (THY) AS 140,500 392,243 Turk Sise ve Cam Fabrikalari AS 520,300 546,026 Turk Telekomunikasyon AS 241,000 731,508 Turkcell Iletisim Hizmetleri AS 386,800 2,559,207 Turkiye Garanti Bankasi AS 843,000 3,061,389 Turkiye Halk Bankasi AS 115,500 691,226 Turkiye Is Bankasi 343,256 1,300,021 Turkiye Vakiflar Bankasi TAO 226,200 548,552 Ulker Gida Sanayi ve Ticaret AS 25,959 60,722 Yapi ve Kredi Bankasi AS 486,385 1,000,025 Yazicilar Holding AS 21,200 128,530 Zorlu Enerji Elektrik Uretim AS 91,054 173,988 $ 28,907,605 United Arab Emirates  1.5% Aabar Petroleum Investments Co. (PJSC) 1,512,000 $ 1,061,311 Abu Dhabi Commercial Bank 592,000 314,009 Abu Dhabi National Hotels 326,200 395,211 Air Arabia 2,037,000 618,157 Ajman Bank (PJSC) 634,400 185,478 Aldar Properties (PJSC) 533,600 843,411 Amlak Finance (PJSC) 227,500 68,997 Arabtec Holding Co. 960,300 839,349 Aramex (PJSC) 893,182 397,692 Dana Gas 3,726,200 1,160,396 DP World, Ltd. 3,916,300 1,929,573 See notes to financial statements 21 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Security Shares Value United Arab Emirates (continued) Dubai Financial Market 1,113,000 $ 706,987 Dubai Investments (PJSC) 583,777 200,100 Dubai Islamic Bank 248,474 199,618 Emaar Properties (PJSC) 1,754,100 2,082,689 Emirates NBD (PJSC) 381,700 455,596 First Gulf Bank (PJSC) 146,700 748,273 Gulf Navigation Holding 1,850,000 377,951 National Bank of Abu Dhabi (PJSC) 250,250 907,739 National Central Cooling Co. (Tabreed) 743,356 194,110 Ras Al Khaimah Cement Co. 327,000 110,355 Ras Al Khaimah Co. 490,450 133,664 Ras Al Khaimah Properties (PJSC) 1,144,000 230,979 Sorouh Real Estate Co. 388,500 375,807 Union National Bank 359,700 369,694 Union Properties (PJSC) 290,158 77,729 Waha Capital (PJSC) 196,900 48,838 $ 15,033,713 Vietnam  0.6% FPT Corp. 58,800 $ 277,428 Kinh Bac City Development Share Holding Corp. 135,000 538,383 PetroVietnam Drilling and Well Services JSC 39,000 198,116 Petrovietnam Fertilizer and Chemical JSC 135,900 330,773 Pha Lai Thermal Power JSC 136,990 199,001 Saigon Securities, Inc. 274,300 1,443,504 Songda Urban & Industrial Zone Investment and Development JSC 61,300 635,247 Viet Nam Construction and Import-Export JSC 190,900 671,340 Vietnam Dairy Products JSC 211,000 1,017,391 Vincom JSC 71,795 335,815 Vinh Son - Song Hinh Hydropower JSC 130,000 264,796 $ 5,911,794 Total Common Stocks (identified cost $878,946,098) $942,129,560 Convertible Bonds  0 . 0% Principal Security Amount Value Oman  0.0% Bank Muscat SAOG, 7.00%, 3/20/14 OMR 10,672 $ 25,443 Total Convertible Bonds (identified cost $0) $ 25,443 Equity-Linke d Securitie s  0.7% Maturity Security Date Shares Value Saudi Arabia  0.7% Al Rajhi Bank (HSBC Bank plc) 4/30/12 35,493 $ 716,976 Alinma Bank (HSBC Bank plc) 6/4/12 53,800 196,553 Almarai Co., Ltd. (HSBC Bank plc) 3/27/12 5,000 226,673 Arab National Bank (HSBC Bank plc) 6/4/12 15,700 195,941 Banque Saudi Fransi (HSBC Bank plc) 4/30/12 16,484 198,693 Dar Al Arkan Real Estate Development Co. (HSBC Bank plc) 8/13/12 58,000 258,303 Etihad Etisalat Co. (HSBC Bank plc) 4/2/12 45,162 540,756 Jarir Marketing Co. (HSBC Bank plc) 6/4/12 6,500 234,873 Mobile Telecommunications Co. (HSBC Bank plc) 6/4/12 72,000 208,325 National Industrialization C (HSBC Bank plc) 5/14/12 37,300 270,556 Rabigh Refining and Petrochemicals Co. (HSBC Bank plc) 4/2/12 21,500 216,152 Riyad Bank (HSBC Bank plc) 6/11/12 32,800 251,035 Samba Financial Group (HSBC Bank plc) 4/30/12 15,208 223,057 Saudi Arabian Fertilizer Co. (HSBC Bank plc) 6/4/12 6,650 207,485 Saudi Basic Industries Corp. (HSBC Bank plc) 3/26/12 33,596 732,413 Saudi British Bank (HSBC Bank plc) 10/2/12 16,800 231,847 Saudi Cable Co. (HSBC Bank plc) 9/21/12 30,000 232,005 Saudi Electricity Co. (HSBC Bank plc) 6/25/12 80,000 237,872 Saudi Industrial Investment Group, (HSBC Bank plc) 6/11/12 40,000 265,608 Saudi International Petrochemicals Co. (HSBC Bank plc) 9/21/12 37,000 238,287 Saudi Kayan Petrochemical Co. (HSBC Bank plc) 6/4/12 49,000 247,622 Saudi Telecom Co. (HSBC Bank plc) 5/21/12 24,000 309,127 Savola (HSBC Bank plc) 4/20/12 61,000 484,761 Total Equity-Linked Securities (identified cost $6,139,328) $ 6,924,920 Inve stme nt Funds  0.4% Security Shares Value Saudi Arabia Investment Fund, Ltd. 31,546 $ 1,236,603 Vietnam Enterprise Investments, Ltd. 1,359,727 2,719,454 Total Investment Funds (identified cost $7,036,614) $ 3,956,057 See notes to financial statements 22 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Rights  0.0% Security Shares Value Empresas La Polar, Exp. 11/27/09 20,334 $ 8,043 Total Rights (identified cost $0) $ 8,043 Warrants  0. 0% Security Shares Value Bangkok Land PCL, Exp. 5/2/13, strike THB 1.10 310,077 $ 1,484 Total Warrants (identified cost $0) $ 1,484 Short-Term Investments  1.1% Principal Security Amount Value State Street Bank & Trust Repurchase Agreement, dated 10/30/09, with a maturity date of 11/2/09, an interest rate of 0.01%, and repurchased proceeds of $10,730,009; collateralized by Federal Home Loan Bank bond with an interest rate of 4.375%, a maturity date of 9/17/10 and a market value of $10,946,988 $10,730,000 $ 10,730,000 Total Short-Term Investments (identified cost $10,730,000) $ 10,730,000 Total Investments  99.5% (identified cost $902,852,040) $963,775,507 Other Assets, Less Liabilities  0.5% $ 4,813,852 Net Assets  100.0% $968,589,359 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. ADR - American Depositary Receipt GDR - Global Depositary Receipt PCL - Public Company Ltd. PFC Shares - Preference Shares OMR - Omani Rial (1) Non-income producing security. (2) Security valued at fair value using methods determined in good faith by or at the direction of the Trustees. (3) Security exempt from registration under Regulation S of the Securities Act of 1933, which exempts from registration securities offered and sold outside the United States. Security may not be offered or sold in the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. (4) Security acquired in a delayed delivery transaction. (5) Indicates a foreign registered security. Shares issued to foreign investors in markets that have foreign ownership limits. (6) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, the aggregate value of these securities is $6,924,920 or 0.7% of the Funds net assets. (7) Security whose performance, including redemption at maturity, is linked to the price of the underlying equity security. The investment is subject to credit risk of the issuing financial institution in addition to the market risk of the underlying security. Currency Concentration of Portfolio Percentage Currency of Net Assets Value United States Dollar 13.6% $132,044,749 Mexican Peso 6.2 59,637,127 New Taiwan Dollar 6.1 59,057,346 South African Rand 6.1 58,799,004 Brazilian Real 6.1 58,655,229 South Korean Won 5.9 57,357,909 Indian Rupee 5.9 56,731,905 Hong Kong Dollar 5.8 56,107,674 Thailand Baht 3.2 30,575,442 Chilean Peso 3.1 30,202,785 Malaysian Ringgit 3.1 30,034,998 Polish Zloty 3.0 29,307,805 New Turkish Lira 3.0 28,907,605 Indonesian Rupiah 3.0 28,834,751 Hungarian Forint 2.1 20,705,120 Czech Koruna 1.9 18,312,608 Israeli Shekel 1.6 15,841,108 Qatari Riyal 1.6 15,799,525 Philippine Peso 1.6 15,404,573 Moroccan Dirham 1.6 15,043,184 Euro 1.5 14,910,081 Egyptian Pound 1.5 14,487,547 United Arab Emirates Dirham 1.3 13,104,140 Other currency, less than 1% each 10.7 103,913,292 Total Investments 99.5% $963,775,507 See notes to financial statements 23 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Industry Classification of Portfolio Percentage Sector of Net Assets Value Financials 24.3% $235,595,107 Telecommunication Services 11.1 106,893,157 Industrials 10.5 101,276,070 Materials 10.4 100,685,107 Energy 9.7 94,381,194 Consumer Discretionary 7.3 70,989,052 Consumer Staples 6.9 67,002,855 Information Technology 6.0 58,248,021 Diversified 4.5 43,949,933 Utilities 4.2 40,244,041 Health Care 3.1 29,789,943 Other 1.1 10,764,970 Investment Funds 0.4 3,956,057 Total Investments 99.5% $963,775,507 See notes to financial statements 24 Eaton Vance Structured Emerging Markets Fund as of October 31, 200 FINANCIAL STATEMENTS Statement of Assets and Liabilities As of October 31, 2009 Assets Investments, at value (identified cost, $902,852,040) $963,775,507 Cash 5,497 Foreign currency, at value (identified cost, $1,953,104) 1,944,970 Dividends and interest receivable 1,026,104 Receivable for investments sold 51,750 Receivable for Fund shares sold 10,548,650 Tax reclaims receivable 8,634 Receivable from affiliates 30,547 Total assets $977,391,659 Liabilities Payable for investments purchased $ 4,894,242 Payable for delayed delivery transactions 6,502 Payable for Fund shares redeemed 1,869,913 Payable to affiliates: Investment adviser fee 692,201 Administration fee 125,833 Distribution and service fees 38,229 Trustees fees 2,320 Accrued foreign capital gains taxes 448,412 Accrued expenses 724,648 Total liabilities $ 8,802,300 Net Assets $968,589,359 Sources of Net Assets Paid-in capital $949,007,967 Accumulated net realized loss (48,580,158) Accumulated undistributed net investment income 7,642,943 Net unrealized appreciation 60,518,607 Total $968,589,359 Class A Shares Net Assets $104,727,302 Shares Outstanding 8,421,570 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 12.44 Maximum Offering Price Per Share (100 94.25 of net asset value per share) $ 13.20 Class C Shares Net Assets $ 16,917,666 Shares Outstanding 1,377,649 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 12.28 Class I Shares Net Assets $846,944,391 Shares Outstanding 67,971,456 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 12.46 On sales of $50,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. Statement of Operations For the Year Ended October 31, 2009 Investment Income Dividends (net of foreign taxes, $1,679,614) $ 16,513,120 Interest 260 Total investment income $ 16,513,380 Expenses Investment adviser fee $ 4,772,724 Administration fee 854,671 Distribution and service fees Class A 189,851 Class C 108,667 Trustees fees and expenses 23,904 Custodian fee 1,526,420 Transfer and dividend disbursing agent fees 249,988 Legal and accounting services 89,800 Printing and postage 67,080 Registration fees 88,241 Miscellaneous 45,018 Total expenses $ 8,016,364 Deduct  Reduction of custodian fee $ 312 Allocation of expenses to affiliates 101,012 Total expense reductions $ 101,324 Net expenses $ 7,915,040 Net investment income $ 8,598,340 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investments transactions, net of foreign capital gains taxes of $27,757 $ (42,401,184) Foreign currency transactions (881,729) Net realized loss $ (43,282,913) Change in unrealized appreciation (depreciation)  Investments, net of increase in accrued foreign capital gains taxes of $448,345 $322,447,722 Foreign currency 165,934 Net change in unrealized appreciation (depreciation) $322,613,656 Net realized and unrealized gain $279,330,743 Net increase in net assets from operations $287,929,083 See notes to financial statements 25 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets Increase (Decrease) Year Ended Year Ended in Net Assets October 31, 2009 October 31, 2008 From operations  Net investment income $ 8,598,340 $ 6,568,060 Net realized loss from investment and foreign currency transactions (43,282,913) (6,600,278) Net change in unrealized appreciation (depreciation) from investments and foreign currency 322,613,656 (331,473,357) Net increase (decrease) in net assets from operations $ 287,929,083 $ (331,505,575) Distributions to shareholders  From net investment income Class A $ (624,412) $ (471,949) Class C (11,551) (25,778) Class I (4,282,038) (1,661,688) From net realized gain Class A  (531,214) Class C  (66,805) Class I  (1,583,872) Total distributions to shareholders $ (4,918,001) $ (4,341,306) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 51,867,958 $ 101,864,082 Class C 6,034,674 13,401,394 Class I 468,912,908 316,476,690 Net asset value of shares issued to shareholders in payment of distributions declared Class A 535,855 889,210 Class C 8,492 58,770 Class I 2,225,488 2,075,352 Cost of shares redeemed Class A (55,161,766) (40,412,113) Class C (3,379,341) (4,043,712) Class I (147,551,579) (57,995,706) Redemption fees 48,379 22,156 Net increase in net assets from Fund share transactions $ 323,541,068 $ 332,336,123 Net increase (decrease) in net assets $ 606,552,150 $ (3,510,758) Year Ended Year Ended Net Assets October 31, 2009 October 31, 2008 At beginning of year $ 362,037,209 $ 365,547,967 At end of year $ 968,589,359 $ 362,037,209 Accumulated undistributed net investment income included in net assets At end of year $ 7,642,943 $ 4,833,026 See notes to financial statements 26 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FINANCIAL STATEMENTS CON T  D Financial Highlights Class A Year Ended October 31, Period Ended 2009 2008 2007 October 31, 2006 Net asset value  Beginning of period $ 8.290 $17.500 $11.150 $10.000 Income (Loss) From Operations Net investment income $ 0.121 $ 0.190 $ 0.110 $ 0.010 Net realized and unrealized gain (loss) 4.120 (9.216) 6.215 1.140 Total income (loss) from operations $ 4.241 $ (9.026) $ 6.325 $ 1.150 Less Distributions From net investment income $ (0.092) $ (0.087) $  $  From net realized gain  (0.098)   Total distributions $ (0.092) $ (0.185) $  $  Redemption fees $ 0.001 $ 0.001 $ 0.025 $ 0.000 Net asset value  End of period $ 12.440 $ 8.290 $17.500 $11.150 Total Return 51.81% (52.10)% 56.95% 11.50% Ratios/Supplemental Data Net assets, end of period (000s omitted) $104,727 $74,062 $81,611 $ 1,451 Ratios (as a percentage of average daily net assets): Expenses 1.57% 1.50% 1.50% 1.50% Net investment income 1.26% 1.33% 0.77% 0.32% Portfolio Turnover 11% 5% 6% 6% (1) For the period from the start of business, June 30, 2006, to October 31, 2006. (2) Computed using average shares outstanding. (3) Amount represents less than $0.0005 per share. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The adviser and administrator waived a portion of its fees and subsidized certain operating expenses (equal to 0.02%, 0.20%, 0.52% and 9.49% of average daily net assets for the years ended October 31, 2009, 2008 and 2007 and the period ended October 31, 2006, respectively). (7) Excludes the effect of custody fee credits, if any, of less than 0.005%. (8) Annualized. See notes to financial statements 27 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FINANCIAL STATEMENTS CON T  D Financial Highlights Class C Year Ended October 31, Period Ended 2009 2008 2007 October 31, 2006 Net asset value  Beginning of period $ 8.160 $17.320 $11.120 $10.000 Income (Loss) From Operations Net investment income (loss) $ 0.042 $ 0.092 $ 0.010 $ (0.010) Net realized and unrealized gain (loss) 4.087 (9.117) 6.190 1.130 Total income (loss) from operations $ 4.129 $ (9.025) $ 6.200 $ 1.120 Less Distributions From net investment income $ (0.010) $ (0.038) $  $  From net realized gain  (0.098)   Total distributions $ (0.010) $ (0.136) $  $  Redemption fees $ 0.001 $ 0.001 $  $  Net asset value  End of period $12.280 $ 8.160 $17.320 $11.120 Total Return 50.69% (52.50)% 55.76% 11.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $16,918 $ 9,828 $10,218 $ 132 Ratios (as a percentage of average daily net assets): Expenses 2.32% 2.25% 2.25% 2.25% Net investment income (loss) 0.44% 0.65% 0.06% (0.30)% Portfolio Turnover 11% 5% 6% 6% (1) For the period from the start of business, June 30, 2006, to October 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) The adviser and administrator waived a portion of its fees and subsidized certain operating expenses (equal to 0.02%, 0.20%, 0.52% and 9.49% of average daily net assets for the years ended October 31, 2009, 2008 and 2007 and the period ended October 31, 2006, respectively). (6) Excludes the effect of custody fee credits, if any, of less than 0.005%. (7) Annualized. See notes to financial statements 28 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FINANCIAL STATEMENTS CON T  D Financ ial Highlig hts Class I Year Ended October 31, Period Ended 2009 2008 2007 October 31, 2006 Net asset value  Beginning of period $ 8.320 $ 17.540 $ 11.150 $10.000 Income (Loss) From Operations Net investment income $ 0.156 $ 0.231 $ 0.160 $ 0.030 Net realized and unrealized gain (loss) 4.109 (9.251) 6.232 1.120 Total income (loss) from operations $ 4.265 $ (9.020) $ 6.392 $ 1.150 Less Distributions From net investment income $ (0.126) $ (0.103) $ (0.002) $  From net realized gain  (0.098)   Total distributions $ (0.126) $ (0.201) $ (0.002) $  Redemption fees $ 0.001 $ 0.001 $ 0.000 $ Net asset value  End of period $ 12.460 $ 8.320 $ 17.540 $11.150 Total Return 52.15% (51.99)% 57.34% 11.50% Ratios/Supplemental Data Net assets, end of period (000s omitted) $846,944 $278,147 $273,719 $15,405 Ratios (as a percentage of average daily net assets): Expenses 1.33% 1.25% 1.25% 1.25% Net investment income 1.56% 1.62% 1.12% 0.88% Portfolio Turnover 11% 5% 6% 6% (1) For the period from the start of business, June 30, 2006, to October 31, 2006. (2) Computed using average shares outstanding. (3) Amount represents less than $0.0005 per share. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (5) Not annualized. (6) The adviser and administrator waived a portion of its fees and subsidized certain operating expenses (equal to 0.02%, 0.20%, 0.52% and 9.49% of average daily net assets for the years ended October 31, 2009, 2008 and 2007 and the period ended October 31, 2006, respectively). (7) Excludes the effect of custody fee credits, if any, of less than 0.005%. (8) Annualized. See notes to financial statements 29 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Structured Emerging Markets Fund (the Fund) is a diversified series of Eaton Vance Mutual Funds Trust (the Trust). The Trust is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Funds investment objective is to seek long-term capital appreciation. The Fund offers three classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase . Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses and net investment income and losses, other than class-specific expenses, are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America. A source of authoritative accounting principles applied in the preparation of the Funds financial statements is the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), which superseded existing non-Securities and Exchange Commission accounting and reporting standards for interim and annual reporting periods ending after September 15, 2009. The adoption of the Codification for the current reporting period did not impact the Funds application of generally accepted accounting principles. A Investment Valuation  Equity securities (including common shares of closed-end investment companies) listed on a U.S. securities exchange generally are valued at the last sale price on the day of valuation or, if no sales took place on such date, at the mean between the closing bid and asked prices therefore on the exchange where such securities are principally traded. Equity securities listed on the NASDAQ Global or Global Select Market generally are valued at the NASDAQ official closing price. Unlisted or listed securities for which closing sales prices or closing quotations are not available are valued at the mean between the latest available bid and asked prices or, in the case of preferred equity securities that are not listed or traded in the over-the-counter market, by a third party pricing service that will use various techniques that consider factors including, but not limited to, prices or yields of securities with similar characteristics, benchmark yields, broker/dealer quotes, quotes of underlying common stock, issuer spreads, as well as industry and economic events. Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) will normally be valued on the basis of quotations provided by third party pricing services. The pricing services will use various techniques that consider factors including, but not limited to, reported trades or dealer quotations, prices or yields of securities with similar characteristics, benchmark yields, broker/ dealer quotes, issuer spreads, as well as industry and economic events. Short-term debt securities with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by a third party pricing service. The pricing service uses a proprietary model to determine the exchange rate. Inputs to the model include reported trades and implied bid/ask spreads. The daily valuation of exchange-traded foreign securities generally is determined as of the close of trading on the principal exchange on which such securities trade. Events occurring after the close of trading on foreign exchanges may result in adjustments to the valuation of foreign securities to more accurately reflect their fair value as of the close of regular trading on the New York Stock Exchange. When valuing foreign equity securities that meet certain criteria, the Trustees have approved the use of a fair value service that values such securities to reflect market trading that occurs after the close of the applicable foreign markets of comparable securities or other instruments that have a strong correlation to the fair-valued securities. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies or entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys or entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions  Investment transactions for financial statement purposes are accounted 30 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. C Income  Dividend income is recorded on the ex- dividend date for dividends received in cash and/or securities. However, if the ex-dividend date has passed, certain dividends from foreign securities are recorded as the Fund is informed of the ex-dividend date. Withholding taxes on foreign dividends and capital gains have been provided for in accordance with the Funds understanding of the applicable countries tax rules and rates. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. D Federal Taxes  The Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. In addition to the requirements of the Internal Revenue Code, the Fund may also be subject to local taxes on the recognition of capital gains in certain countries. In determining the daily net asset value, the Fund estimates the accrual for such taxes, if any, based on the unrealized appreciation on certain portfolio securities and the related tax rates. Tax expense attributable to unrealized appreciation is included in the change in unrealized appreciation (depreciation) on investments. Capital gains taxes on securities sold are included in net realized gain (loss) on investments. At October 31, 2009, the Fund, for federal income tax purposes, had a capital loss carryforward of $41,752,868 which will reduce its taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Fund of any liability for federal income or excise tax. Such capital loss carryforward will expire on October 31, 2016 ($5,017,454) and October 31, 2017 ($36,735,414). As of October 31, 2009, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service. E Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. F Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Fund. Pursuant to the custodian agreement, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance the Fund maintains with SSBT. All credit balances, if any, used to reduce the Funds custodian fees are reported as a reduction of expenses in the Statement of Operations. G Foreign Currency Translation  Investment valuations, other assets, and liabilities initially expressed in foreign currencies are translated each business day into U.S. dollars based upon current exchange rates. Purchases and sales of foreign investment securities and income and expenses denominated in foreign currencies are translated into U.S. dollars based upon currency exchange rates in effect on the respective dates of such transactions. Recognized gains or losses on investment transactions attributable to changes in foreign currency exchange rates are recorded for financial statement purposes as net realized gains and losses on investments. That portion of unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed. H Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. I Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Fund, and shareholders are indemnified against personal liability for the obligations of the Trust. Additionally, in the normal course of business, the Fund enters into agreements with service providers that may contain indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. J Redemption Fees  Upon the redemption or exchange of shares by Class A or Class I shareholders within 90 days of the settlement of purchase, a fee of 1% of the current net asset value of these shares will be 31 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D assessed and retained by the Fund for the benefit of the remaining shareholders. The redemption fee is accounted for as an addition to paid-in capital. K Repurchase Agreements  The Fund may enter into repurchase agreements collateralized by U.S. Treasury obligations, U.S. agency obligations, commercial paper and mortgage-backed securities involving any or all of its assets with banks and broker-dealers determined to be creditworthy by the Funds investment adviser, Eaton Vance Management (EVM). Under a repurchase agreement, the Fund buys a security at one price and simultaneously promises to sell that same security back to the seller at a higher price for settlement at a later date. The Funds repurchase agreements provide that the value of the collateral underlying the repurchase agreement will always be at least equal to the repurchase price, including any accrued interest earned on the repurchase agreement, and will be marked to market daily. The repurchase date is usually overnight, but may be within seven days of the original purchase date. In the event of bankruptcy of the counterparty or a third party custodian, the Fund might experience delays in recovering its cash or experience a loss. 2 Distributions to Shareholders It is the present policy of the Fund to make at least one distribution annually (normally in December) of all or substantially all of its net investment income and to distribute annually all or substantially all of its net realized capital gains (reduced by available capital loss carryforwards from prior years, if any). Distributions are declared separately for each class of shares. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of the Fund at the net asset value as of the ex-dividend date or, at the election of the shareholder, receive distributions in cash. The Fund distinguishes between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions declared for the years ended October 31, 2009 and October 31, 2008 was as follows: Year Ended October 31, 2009 2008 Distributions declared from: Ordinary income $4,918,001 $3,219,590 Long-term capital gains $  $1,121,716 During the year ended October 31, 2009, accumulated net realized loss was decreased by $870,422 and accumulated undistributed net investment income was decreased by $870,422 due to differences between book and tax accounting, primarily for foreign currency gain (loss) and investments in passive foreign investment companies (PFICs). These reclassifications had no effect on the net assets or net asset value per share of the Fund. As of October 31, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Undistributed ordinary income $ 8,716,377 Capital loss carryforward $(41,752,868) Net unrealized appreciation $ 52,617,883 The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales and investments in PFICs. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by EVM as compensation for management and investment advisory services rendered to the Fund. The fee is computed at an annual rate of 0.85% of the Funds average daily net assets up to $500 million, 0.80% from $500 million up to $1 billion and at reduced rates as daily net assets exceed that level, and is payable monthly. For the year ended October 31, 2009, the investment adviser fee amounted to $4,772,724 or 0.83% of the Funds average daily net assets. Pursuant to a sub-advisory agreement, EVM has delegated the investment management of the Fund to Parametric Portfolio Associates, LLC (Parametric), an affiliate of EVM. EVM pays Parametric a portion of its advisory fee for sub-advisory services provided to the Fund. The administration fee is earned by EVM for administering the business affairs of the Fund and is computed at an annual rate of 0.15% of the Funds average daily net assets. For the year ended October 31, 2009, the administration fee amounted to $854,671. EVM has agreed to waive its fees and reimburse expenses to the extent that total annual operating expenses exceed 1.60%, 2.35% and 1.35% of the average daily net assets of Class A, Class C and Class I, respectively, through February 28, 2010. Thereafter, the waiver and reimbursement may be changed or terminated at any time. Prior to March 1, 2009, EVM had agreed to waive its fees and reimburse expenses to the extent that total annual operating expenses exceeded 1.50%, 2.25% and 1.25% of the average daily net assets of Class A, Class C and Class I, respectively. Pursuant to these agreements, EVM waived fees and reimbursed expenses of $101,012 for the year ended October 31, 2009. 32 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D EVM serves as the sub-transfer agent of the Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. For the year ended October 31, 2009, EVM earned $8,106 in sub-transfer agent fees. The Fund was informed that Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received $18,206 as its portion of the sales charge on sales of Class A shares for the year ended October 31, 2009. EVD also received distribution and service fees from Class A and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Except for Trustees of the Fund who are not members of EVMs organization, officers and Trustees receive remuneration for their services to the Fund out of the investment adviser fee. Trustees of the Fund who are not affiliated with EVM may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended October 31, 2009, no significant amounts have been deferred. Certain officers and Trustees of the Fund are officers of EVM. 4 Distribution Plans The Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that the Fund will pay EVD a distribution and service fee of 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to the Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. Distribution and service fees paid or accrued to EVD for the year ended October 31, 2009 amounted to $189,851 for Class A shares. The Fund also has in effect a distribution plan for Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class C Plan requires the Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class C shares for providing ongoing distribution services and facilities to the Fund. The Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 6.25% of the aggregate amount received by the Fund for Class C shares sold, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of Class C, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by Class C. For the year ended October 31, 2009, the Fund paid or accrued to EVD $81,500 for Class C shares representing 0.75% of the average daily net assets of Class C shares. At October 31, 2009, the amount of Uncovered Distribution Charges of EVD calculated under the Class C Plan was approximately $1,299,000. The Class C Plan also authorizes the Fund to make payments of service fees to EVD, financial intermediaries and other persons equal to 0.25% per annum of its average daily net assets attributable to that class. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the sales commissions and distribution fees payable to EVD and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended October 31, 2009 amounted to $27,167 for Class C shares. 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) of 1% generally is imposed on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within 18 months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under the Funds Class C Plan. CDSCs received on Class C redemptions when no Uncovered Distribution Charges exist are credited to the Fund. For the year ended October 31, 2009, the Fund was informed that EVD received approximately $17,000 and $14,000 of CDSCs paid by Class A and Class C shareholders, respectively. 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, aggregated $376,944,049 and $64,090,361, respectively, for the year ended October 31, 2009. 7 Shares of Beneficial Interest The Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Fund) and classes. Transactions in Fund shares were as follows: 33 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D Year Ended October 31, Class A 2009 2008 Sales 5,726,915 7,647,293 Issued to shareholders electing to receive payments of distributions in Fund shares 67,744 53,728 Redemptions (6,304,186) (3,432,341) Net increase (decrease) (509,527) 4,268,680 Year Ended October 31, Class C 2009 2008 Sales 569,119 941,092 Issued to shareholders electing to receive payments of distributions in Fund shares 1,081 3,583 Redemptions (396,257) (331,065) Net increase 173,943 613,610 Year Ended October 31, Class I 2009 2008 Sales 51,045,504 22,610,736 Issued to shareholders electing to receive payments of distributions in Fund shares 281,707 125,248 Redemptions (16,779,246) (4,920,012) Net increase 34,547,965 17,815,972 For the years ended October 31, 2009 and October 31, 2008, the Fund received $48,379 and $22,156, respectively, in redemption fees. 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of the Fund at October 31, 2009, as determined on a federal income tax basis, were as follows: Aggregate cost $910,752,764 Gross unrealized appreciation $130,462,151 Gross unrealized depreciation (77,439,408) Net unrealized appreciation $ 53,022,743 9 Line of Credit The Fund participates with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Fund solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to the Fund based on itsborrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. The Fund did not have any significant borrowings or allocated fees during the year ended October 31, 2009. 10 Risks Associated with Foreign Investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Certain foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 11 Fair Value Measurements The Fund adopted FASB Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, (currently FASB Accounting Standards Codification (ASC) 820-10), effective November 1, 2008. Such standard established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below.  Level 1  quoted prices in active markets for identical investments  Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.)  Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) 34 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At October 31, 2009, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Total Asset Description (Level 1) (Level 2) (Level 3) Common Stocks Asia/Pacific $ 32,218,550 $317,408,830 $ 0 $349,627,380 Emerging Europe 12,364,613 184,947,168 0 197,311,781 Latin America 178,453,211  0 178,453,211 Middle East/Africa 47,651,389 169,085,799  216,737,188 Total Common Stocks $270,687,763 $671,441,797* $ 0 $942,129,560 Convertible Bonds  25,443  25,443 Equity-Linked Securities  6,924,920  6,924,920 Investment Funds  3,956,057  3,956,057 Rights 8,043   8,043 Warrants 1,484   1,484 Short-Term Investments  10,730,000  10,730,000 Total Investments $270,697,290 $693,078,217 $ 0 $963,775,507 * Includes foreign equity securities whose values were adjusted to reflect market trading that occurred after the close of trading in their applicable foreign markets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Common Stocks Balance as of October 31, 2008 $ 0 Realized gains (losses)  Change in net unrealized appreciation (depreciation)* 0 Net purchases (sales) 0 Accrued discount (premium)  Net transfers to (from) Level 3  Balance as of October 31, 2009 $ 0 Change in net unrealized appreciation (depreciation) on investments still held as of October 31, 2009* $ 0 * Amount is included in the related amount on investments in the Statement of Operations. All Level 3 investments held at October 31, 2009 and October 31, 2008 were valued at $0 12 Review for Subsequent Events In connection with the preparation of the financial statements of the Fund as of and for the year ended October 31, 2009, events and transactions subsequent to October 31, 2009 through December 21, 2009, the date the financial statements were issued, have been evaluated by the Funds management for possible adjustment and/or disclosure. Management has not identified any subsequent events requiring financial statement disclosure as of the date these financial statements were issued. 35 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Mutual Funds Trust and Shareholders of Eaton Vance Structured Emerging Markets Fund: We have audited the accompanying statement of assets and liabilities of Eaton Vance Structured Emerging Markets Fund (the Fund)(one of the funds constituting Eaton Vance Mutual Funds Trust), including the portfolio of investments, as of October 31, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights, based on our audits. The financial highlights for the period from the start of business, June 30, 2006, to October 31, 2006, were audited by other auditors. Those auditors expressed an unqualified opinion on those financial highlights in their report dated December 20, 2006. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Eaton Vance Structured Emerging Markets Fund as of October 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts December 21, 2009 36 Eaton Vance Structured Emerging Markets Fund as of October 31, 2009 FEDERAL TAX IN FORMATION (Unaudited) The Form 1099-DIV you receive in January 2010 will show the tax status of all distributions paid to your account in calendar year 2009. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in the Fund. As required by the Internal Revenue Code regulations, shareholders must be notified within 60 days of the Funds fiscal year end regarding the status of qualified dividend income for individuals and the foreign tax credit. Qualified Dividend Income. The Fund designates $11,212,254 or up to the maximum amount of such dividends allowable pursuant to the Internal Revenue Code, as qualified dividend income eligible for the reduced tax rate of 15%. Foreign Tax Credit. The Fund paid foreign taxes of $1,597,789 and recognized foreign source income of $18,192,734. 37 Eaton Vance Structured Emerging Markets Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 38 Eaton Vance Structured Emerging Markets Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreement of Eaton Vance Structured Emerging Markets Fund (the Fund) with Eaton Vance Management (the Adviser), and the sub-advisory agreement with Parametric Portfolio Associates (the Sub-adviser), including the fee structure of each agreement, are in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of the agreements. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to the agreements. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve the investment advisory agreement and sub-advisory agreement for the Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreement and sub-advisory agreement of the Fund, the Board evaluated the nature, extent and quality of services provided to the Fund by the Adviser and the Sub-adviser. The Board considered the Advisers and Sub-advisers management capabilities and investment process with respect to the types of investments held by the Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Fund. The Board evaluated the abilities and experience of such investment personnel in analyzing factors such as special considerations relevant to investing in emerging markets. The Board noted the Advisers in-house equity research capabilities. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to the Fund by senior management. With respect to the Sub-adviser, the Board noted the Sub-advisers experience in deploying quantitative-based investment strategies. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof, including the Sub-adviser. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. The Board considered the Advisers recommendations for Board action and other steps taken in response to the unprecedented dislocations experienced in the capital markets over recent periods, including sustained periods of high volatility, credit disruption and 39 Eaton Vance Structured Emerging Markets Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD government intervention. In particular, the Board considered the Advisers efforts and expertise with respect to each of the following matters as they relate to the Fund and/or other funds within the Eaton Vance family of funds: (i) negotiating and maintaining the availability of bank loan facilities and other sources of credit used for investment purposes or to satisfy liquidity needs; (ii) establishing the fair value of securities and other instruments held in investment portfolios during periods of market volatility and issuer-specific disruptions; and (iii) the ongoing monitoring of investment management processes and risk controls. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services to be provided by the Adviser and Sub-adviser, taken as a whole, are appropriate and consistent with the terms of the investment advisory and sub-advisory agreements. Fund Performance The Board compared the Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-year ended September 30, 2008 for the Fund. The Board concluded that the Funds performance was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, paid by the Fund (referred to as management fees). As part of its review, the Board considered the Funds management fees and expense ratio for the one-year ended September 30, 2008. The Board considered the fact that the Adviser had waived fees and/or paid expenses for the Fund. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to the Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof, including the Sub-adviser, in providing investment advisory and administrative services to the Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with its relationship with the Fund, including the benefits of research services that may be available to the Adviser or Sub-adviser as a result of securities transactions effected for the Fund and other investment advisory clients. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates, including the Sub-adviser, are reasonable. Economies of Scale In reviewing management fees, the Board also considered the extent to which the Adviser and its affiliates, including the Sub-adviser, on the one hand, and the Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of the Portfolios and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of the Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. The Board noted the structure of the advisory fee, which includes breakpoints at several asset levels. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates, including the Sub-adviser, and the Fund. 40 Eaton Vance Structured Emerging Markets Fund MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Mutual Funds Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The Noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research, Parametric refers to Parametric Portfolio Associates LLC and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Interested Trustee Thomas E. Faust Jr. Trustee and Trustee since 2007 and Chairman, Chief Executive Officer and President of EVC, Director 176 Director of EVC 5/31/58 President President since 2002 and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 176 registered investment companies and 4 private investment companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration 176 None 1/2/63 and Finance Unit Head, Harvard University Graduate School of Business Administration. Allen R. Freedman Trustee Since 2007 Former Chairman (2002-2004) and a Director (1983-2004) of 176 Director of Assurant, Inc. (insurance provider) 4/3/40 Systems & Computer Technology Corp. (provider of software to and Stonemor Partners, L.P. (owner and higher education). Formerly, a Director of Loring Ward operator of cemeteries) International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty 176 None 9/19/47 finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. 176 None 7/10/40 Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston 176 Director of BJs Wholesale Club, Inc. 3/22/48 College. Adjunct Professor of Finance, Peking University, Beijing, (wholesale club retailer) China (since 2005). Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth 176 Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Advisor (since 2008), (nuclear insurance provider), Aviva USA President (2005-2008), Lowenhaupt Global Advisors, LLC (insurance provider) and CIFG (family of (global wealth management firm). Formerly, President and financial guaranty companies) and Advisory Contributing Editor, Worth Magazine (2004-2005). Formerly, Director of Berkshire Capital Securities LLC Executive Vice President and Global Head of Private Asset (private investment banking firm) Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). 41 Eaton Vance Structured Emerging Markets Fund MANAGEMENT AND ORGANIZATION CON TD Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Noninterested Trustees (continued) Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 176 None 9/14/57 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of Chairman of the Board Consultant and private investor. 176 None 1/26/43 the Board since 2007 and Trustee and Trustee since 2005 Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years William H. Ahern, Jr. Vice President Since 1995 Vice President of EVM and BMR. Officer of 76 registered investment companies 7/28/59 managed by EVM or BMR. John R. Baur Vice President Since 2008 Vice President of EVM and BMR. Previously, attended Johnson Graduate School 2/10/70 of Management, Cornell University (2002-2005), and prior thereto he was an Account Team Representative in Singapore for Applied Materials, Inc. Officer of 35 registered investment companies managed by EVM or BMR. Michael A. Cirami Vice President Since 2008 Vice President of EVM and BMR. Officer of 35 registered investment companies 12/24/75 managed by EVM or BMR. Cynthia J. Clemson Vice President Since 2005 Vice President of EVM and BMR. Officer of 92 registered investment companies 3/2/63 managed by EVM or BMR. Charles B. Gaffney Vice President Since 2007 Director of Equity Research and a Vice President of EVM and BMR. Officer of 12/4/72 32 registered investment companies managed by EVM or BMR. Christine M. Johnston Vice President Since 2007 Vice President of EVM and BMR. Officer of 37 registered investment companies 11/9/72 managed by EVM or BMR. Aamer Khan Vice President Since 2005 Vice President of EVM and BMR. Officer of 35 registered investment companies 6/7/60 managed by EVM or BMR. Thomas H. Luster Vice President Since 2006 Vice President of EVM and BMR. Officer of 54 registered investment companies 4/8/62 managed by EVM or BMR. Robert B. MacIntosh Vice President Since 1998 Vice President of EVM and BMR. Officer of 91 registered investment companies 1/22/57 managed by EVM or BMR. Jeffrey A. Rawlins Vice President Since 2009 Vice President of EVM and BMR. Previously, a Managing Director of the Fixed 10/6/61 Income Group at State Street Research and Management (1989-2005). Officer of 31 registered investment companies managed by EVM or BMR. Duncan W. Richardson Vice President Since 2001 Director of EVC and Executive Vice President and Chief Equity Investment Officer 10/26/57 of EVC, EVM and BMR. Officer of 82 registered investment companies managed by EVM or BMR. Judith A. Saryan Vice President Since 2003 Vice President of EVM and BMR. Officer of 51 registered investment companies 8/21/54 managed by EVM or BMR. Susan Schiff Vice President Since 2002 Vice President of EVM and BMR. Officer of 37 registered investment companies 3/13/61 managed by EVM or BMR. 42 Eaton Vance Structured Emerging Markets Fund MANAGEMENT AND ORGANIZATION CON TD Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Principal Officers who are not Trustees (continued) Thomas Seto Vice President Since 2007 Vice President and Director of Portfolio Management of Parametric. Officer of 9/27/62 32 registered investment companies managed by EVM or BMR. David M. Stein Vice President Since 2007 Managing Director and Chief Investment Officer of Parametric. Officer of 32 5/4/51 registered investment companies managed by EVM or BMR. Dan R. Strelow Vice President Since 2009 Vice President of EVM and BMR since 2005. Previously, a Managing Director 5/27/59 (since 1988) and Chief Investment Officer (since 2001) of the Fixed Income Group at State Street Research and Management. Officer of 31 registered investment companies managed by EVM or BMR. Mark S. Venezia Vice President Since 2007 Vice President of EVM and BMR. Officer of 38 registered investment companies 5/23/49 managed by EVM or BMR. Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 69 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 176 registered investment 6/19/57 companies managed by EVM or BMR. Maureen A. Gemma Secretary and Chief Legal Secretary since 2007 and Vice President of EVM and BMR. Officer of 176 registered investment 5/24/60 Officer Chief Legal Officer since companies managed by EVM or BMR. 2008 Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 176 registered investment 7/11/53 companies managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Fund includes additional information about the Trustees and officers of the Fund and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 43 This Page Intentionally Left Blank Investment Adviser and Administrator of Eaton Vance Structured Emerging Markets Fund Eaton Vance Management Two International Place Boston, MA 02110 Sub-Adviser of Eaton Vance Structured Emerging Markets Fund Parametric Portfolio Associates, LLC 1151 Fairview Avenue N. Seattle, WA 98109 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Structured Emerging Markets Fund Two International Place Boston, MA 02110 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help Investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully the Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Fund and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 2774-12/09 SEMSRC
